UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-7043 Name of Registrant: Vanguard Admiral Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: August 31 Date of reporting period: November 30, 2011 Item 1: Schedule of Investments Vanguard Admiral Treasury Money Market Fund Schedule of Investments As of November 30, 2011 Face Market Maturity Amount Value Yield 1 Date ($000) ($000) U.S. Government and Agency Obligations (108.1%) United States Treasury Bill 0.015% 12/1/11 1,192,730 1,192,730 United States Treasury Bill 0.030% 12/8/11 1,183,000 1,182,993 United States Treasury Bill 0.010% 12/15/11 796,927 796,924 United States Treasury Bill 0.010% 12/22/11 1,110,943 1,110,936 United States Treasury Bill 0.020%–0.095% 12/29/11 1,164,409 1,164,368 United States Treasury Bill 0.028%–0.080% 1/5/12 429,000 428,977 United States Treasury Bill 0.015% 1/12/12 746,000 745,987 United States Treasury Bill 0.028%–0.030% 1/19/12 944,000 943,963 United States Treasury Bill 0.020% 1/26/12 1,289,000 1,288,960 United States Treasury Bill 0.010% 2/2/12 793,317 793,303 United States Treasury Bill 0.005% 2/9/12 1,341,901 1,341,888 United States Treasury Bill 0.010%–0.080% 2/16/12 1,100,000 1,099,931 United States Treasury Bill 0.015% 2/23/12 1,173,000 1,172,959 United States Treasury Bill 0.030% 3/1/12 1,192,000 1,191,910 United States Treasury Bill 0.060% 4/5/12 525,000 524,890 United States Treasury Bill 0.040% 5/17/12 454,000 453,915 United States Treasury Note/Bond 1.375% 3/15/12 418,000 419,551 United States Treasury Note/Bond 4.500% 3/31/12 100,000 101,459 Total U.S. Goverment and Agency Obligations (Cost $15,955,644) Total Investments (108.1%) (Cost $15,955,644) Other Assets and Liabilities-Net (-8.1%) Net Assets (100%) 1 Represents annualized yield at date of purchase for discount securities, and coupon for coupon-bearing securities. A. Security Valuation: Securities are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At November 30, 2011, 100% of the market value of the fund's investments were valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, securities valued at amortized cost are considered to be valued using Level 2 inputs. Vanguard S&P 500 Value Index Fund Schedule of Investments As of November 30, 2011 Market Value Shares ($000) Common Stocks (100.0%) Consumer Discretionary (6.9%) Home Depot Inc. 9,628 378 Time Warner Inc. 6,438 224 Walt Disney Co. 5,253 188 Lowe's Cos. Inc. 7,755 186 Johnson Controls Inc. 4,187 132 CBS Corp. Class B 4,133 108 News Corp. Class A 5,922 103 * Ford Motor Co. 9,581 102 Target Corp. 1,790 94 Genuine Parts Co. 968 57 Carnival Corp. 1,391 46 Time Warner Cable Inc. 698 42 Kohl's Corp. 690 37 McGraw-Hill Cos. Inc. 792 34 Macy's Inc. 1,004 32 Staples Inc. 2,196 32 VF Corp. 224 31 Harley-Davidson Inc. 815 30 H&R Block Inc. 1,883 30 JC Penney Co. Inc. 876 28 Omnicom Group Inc. 650 28 Newell Rubbermaid Inc. 1,800 28 Whirlpool Corp. 473 23 Mattel Inc. 786 23 Best Buy Co. Inc. 835 23 * Goodyear Tire & Rubber Co. 1,491 21 DR Horton Inc. 1,721 21 * GameStop Corp. Class A 863 20 Leggett & Platt Inc. 871 19 International Game Technology 1,049 18 Gap Inc. 933 17 Gannett Co. Inc. 1,460 16 * Sears Holdings Corp. 236 14 * PulteGroup Inc. 2,045 12 Washington Post Co. Class B 31 11 Abercrombie & Fitch Co. 229 11 * AutoNation Inc. 303 11 Lennar Corp. Class A 485 9 Harman International Industries Inc. 179 7 * Big Lots Inc. 171 7 Consumer Staples (10.5%) Wal-Mart Stores Inc. 10,825 638 Procter & Gamble Co. 8,800 568 CVS Caremark Corp. 8,279 322 Altria Group Inc. 8,293 238 Costco Wholesale Corp. 2,697 230 Kraft Foods Inc. 5,663 205 Walgreen Co. 5,571 188 Archer-Daniels-Midland Co. 4,168 125 Sysco Corp. 3,644 104 Kroger Co. 3,728 86 Kimberly-Clark Corp. 945 67 ConAgra Foods Inc. 2,545 64 General Mills Inc. 1,469 59 JM Smucker Co. 703 53 Lorillard Inc. 467 52 Beam Inc. 952 50 Safeway Inc. 2,168 43 Reynolds American Inc. 1,018 43 Molson Coors Brewing Co. Class B 1,000 41 HJ Heinz Co. 710 37 Tyson Foods Inc. Class A 1,831 37 Sara Lee Corp. 1,717 33 Kellogg Co. 603 30 Hershey Co. 391 23 * Constellation Brands Inc. Class A 1,067 21 Clorox Co. 310 20 Campbell Soup Co. 527 17 McCormick & Co. Inc. 318 15 * Dean Foods Co. 1,153 12 Hormel Foods Corp. 342 10 SUPERVALU Inc. 1,330 10 Energy (19.0%) Exxon Mobil Corp. 29,942 2,409 Chevron Corp. 12,335 1,268 ConocoPhillips 8,456 603 Occidental Petroleum Corp. 2,504 248 Anadarko Petroleum Corp. 1,962 159 Marathon Oil Corp. 4,400 123 Apache Corp. 1,206 120 Williams Cos. Inc. 3,631 117 Hess Corp. 1,861 112 Devon Energy Corp. 1,614 106 Halliburton Co. 2,725 100 EOG Resources Inc. 891 92 Baker Hughes Inc. 1,501 82 Valero Energy Corp. 3,521 78 Marathon Petroleum Corp. 2,189 73 Chesapeake Energy Corp. 2,516 64 Spectra Energy Corp. 2,007 59 Noble Energy Inc. 600 59 El Paso Corp. 2,000 50 Range Resources Corp. 505 36 QEP Resources Inc. 1,081 35 Murphy Oil Corp. 596 33 Cabot Oil & Gas Corp. 369 33 * Nabors Industries Ltd. 1,770 32 EQT Corp. 508 31 * Rowan Cos. Inc. 790 27 Sunoco Inc. 662 26 * Tesoro Corp. 882 21 Helmerich & Payne Inc. 298 17 Noble Corp. 368 13 * Alpha Natural Resources Inc. 440 11 Financials (22.4%) * Berkshire Hathaway Inc. Class B 10,830 853 JPMorgan Chase & Co. 24,012 744 Citigroup Inc. 17,973 494 Wells Fargo & Co. 16,590 429 Bank of America Corp. 62,366 339 US Bancorp 11,826 307 Goldman Sachs Group Inc. 3,115 299 MetLife Inc. 6,520 205 PNC Financial Services Group Inc. 3,240 176 Prudential Financial Inc. 2,991 151 Bank of New York Mellon Corp. 7,580 147 Travelers Cos. Inc. 2,579 145 ACE Ltd. 2,083 145 American Express Co. 2,879 138 Morgan Stanley 9,134 135 Capital One Financial Corp. 2,833 127 State Street Corp. 3,105 123 Chubb Corp. 1,762 119 CME Group Inc. 412 103 Marsh & McLennan Cos. Inc. 3,330 101 BB&T Corp. 4,301 100 Aon Corp. 2,009 92 Allstate Corp. 3,175 85 Discover Financial Services 3,352 80 Progressive Corp. 3,932 74 Loews Corp. 1,911 73 Fifth Third Bancorp 5,684 69 American International Group Inc. 2,696 63 SunTrust Banks Inc. 3,291 60 M&T Bank Corp. 772 56 Weyerhaeuser Co. 3,302 55 ProLogis Inc. 1,861 52 Aflac Inc. 1,121 49 Hartford Financial Services Group Inc. 2,734 49 Principal Financial Group Inc. 1,943 47 Public Storage 349 46 NYSE Euronext 1,608 46 Boston Properties Inc. 479 46 Vornado Realty Trust 612 46 Charles Schwab Corp. 3,629 43 HCP Inc. 1,100 42 Unum Group 1,880 42 XL Group plc Class A 2,024 42 SLM Corp. 3,146 41 Lincoln National Corp. 1,899 38 Northern Trust Corp. 967 36 Host Hotels & Resorts Inc. 2,421 34 KeyCorp 4,631 34 Health Care REIT Inc. 659 33 Franklin Resources Inc. 320 32 Regions Financial Corp. 7,747 32 Comerica Inc. 1,239 31 Invesco Ltd. 1,481 30 Cincinnati Financial Corp. 1,007 30 BlackRock Inc. 172 30 People's United Financial Inc. 2,318 29 Torchmark Corp. 653 28 Kimco Realty Corp. 1,727 27 Assurant Inc. 587 23 * NASDAQ OMX Group Inc. 782 21 Legg Mason Inc. 764 20 * Genworth Financial Inc. Class A 3,061 20 Plum Creek Timber Co. Inc. 535 20 Moody's Corp. 563 20 Huntington Bancshares Inc. 3,616 19 Zions Bancorporation 1,151 18 * E*Trade Financial Corp. 1,578 14 First Horizon National Corp. 1,599 12 Leucadia National Corp. 490 11 Hudson City Bancorp Inc. 1,439 8 Apartment Investment & Management Co. 348 8 Federated Investors Inc. Class B 217 3 Health Care (10.4%) Pfizer Inc. 48,048 964 Johnson & Johnson 6,753 437 UnitedHealth Group Inc. 6,625 323 Merck & Co. Inc. 6,642 237 Bristol-Myers Squibb Co. 4,831 158 WellPoint Inc. 2,220 157 Amgen Inc. 2,487 144 Covidien plc 3,033 138 McKesson Corp. 1,518 123 Aetna Inc. 2,293 96 Humana Inc. 1,029 91 Cardinal Health Inc. 2,119 90 Medtronic Inc. 2,340 85 Baxter International Inc. 1,255 65 * Boston Scientific Corp. 9,400 56 * Thermo Fisher Scientific Inc. 937 44 Becton Dickinson and Co. 484 36 * CareFusion Corp. 1,377 34 AmerisourceBergen Corp. Class A 806 30 * Coventry Health Care Inc. 916 29 Quest Diagnostics Inc. 490 29 * Zimmer Holdings Inc. 407 21 * Forest Laboratories Inc. 571 17 DENTSPLY International Inc. 346 13 PerkinElmer Inc. 314 6 Industrials (11.3%) General Electric Co. 65,280 1,039 United Parcel Service Inc. Class B 2,902 208 Caterpillar Inc. 1,830 179 FedEx Corp. 1,952 162 3M Co. 1,967 159 United Technologies Corp. 1,956 150 Lockheed Martin Corp. 1,696 133 Boeing Co. 1,827 126 Union Pacific Corp. 1,173 121 Emerson Electric Co. 2,060 108 Norfolk Southern Corp. 1,262 95 Honeywell International Inc. 1,732 94 Northrop Grumman Corp. 1,611 92 Tyco International Ltd. 1,517 73 Danaher Corp. 1,372 66 General Dynamics Corp. 984 65 Illinois Tool Works Inc. 1,423 65 CSX Corp. 2,693 58 Waste Management Inc. 1,767 55 PACCAR Inc. 1,279 52 Raytheon Co. 1,133 52 Eaton Corp. 1,092 49 L-3 Communications Holdings Inc. 613 41 Stanley Black & Decker Inc. 520 34 Textron Inc. 1,707 33 * Jacobs Engineering Group Inc. 786 33 Parker Hannifin Corp. 393 33 Dover Corp. 531 29 * Quanta Services Inc. 1,314 27 Fluor Corp. 463 25 Expeditors International of Washington Inc. 571 25 Republic Services Inc. Class A 885 24 Pitney Bowes Inc. 1,239 23 Masco Corp. 2,230 21 Cintas Corp. 686 21 Southwest Airlines Co. 2,428 20 RR Donnelley & Sons Co. 1,153 17 Ryder System Inc. 318 17 Iron Mountain Inc. 524 16 Xylem Inc. 660 16 Robert Half International Inc. 498 13 Equifax Inc. 310 12 Avery Dennison Corp. 399 10 Snap-on Inc. 202 10 Information Technology (5.8%) Intel Corp. 13,574 338 Cisco Systems Inc. 14,565 271 Hewlett-Packard Co. 5,883 164 * Dell Inc. 9,545 150 Accenture plc Class A 1,985 115 Motorola Solutions Inc. 1,769 83 Xerox Corp. 8,650 70 * Yahoo! Inc. 4,106 64 * Motorola Mobility Holdings Inc. 1,605 63 Automatic Data Processing Inc. 1,088 56 Applied Materials Inc. 4,930 53 Corning Inc. 3,566 47 * Adobe Systems Inc. 1,465 40 Fidelity National Information Services Inc. 1,521 37 * Electronic Arts Inc. 1,193 28 TE Connectivity Ltd. 856 27 * NVIDIA Corp. 1,604 25 KLA-Tencor Corp. 535 25 Paychex Inc. 847 25 Jabil Circuit Inc. 1,179 24 Computer Sciences Corp. 957 23 * Fiserv Inc. 376 22 CA Inc. 771 16 VeriSign Inc. 467 16 Lexmark International Inc. Class A 441 15 Molex Inc. 521 13 Total System Services Inc. 635 13 Harris Corp. 345 12 * SAIC Inc. 929 11 * LSI Corp. 1,991 11 Tellabs Inc. 2,207 9 * Novellus Systems Inc. 216 7 * Teradyne Inc. 485 7 * MEMC Electronic Materials Inc. 1,400 6 * Compuware Corp. 487 4 * Monster Worldwide Inc. 413 3 Materials (2.8%) Dow Chemical Co. 7,266 201 EI du Pont de Nemours & Co. 2,357 112 Monsanto Co. 1,485 109 Nucor Corp. 1,951 77 International Paper Co. 2,686 76 Alcoa Inc. 6,564 66 Air Products & Chemicals Inc. 591 50 PPG Industries Inc. 390 34 MeadWestvaco Corp. 1,048 31 Vulcan Materials Co. 800 26 Sherwin-Williams Co. 265 23 Allegheny Technologies Inc. 388 20 * Owens-Illinois Inc. 997 19 Bemis Co. Inc. 641 19 United States Steel Corp. 665 18 Sealed Air Corp. 988 17 Eastman Chemical Co. 428 17 Airgas Inc. 142 11 AK Steel Holding Corp. 669 6 Titanium Metals Corp. 294 5 Telecommunication Services (3.5%) AT&T Inc. 21,167 613 Verizon Communications Inc. 10,452 394 CenturyLink Inc. 1,892 71 * Sprint Nextel Corp. 18,356 50 Frontier Communications Corp. 3,268 19 Windstream Corp. 1,420 17 Utilities (7.4%) Exelon Corp. 4,079 181 Duke Energy Corp. 8,196 171 NextEra Energy Inc. 2,601 144 Southern Co. 3,223 142 American Electric Power Co. Inc. 2,976 118 FirstEnergy Corp. 2,571 114 Consolidated Edison Inc. 1,800 107 PPL Corp. 3,551 107 Dominion Resources Inc. 1,995 103 Public Service Enterprise Group Inc. 3,122 103 Progress Energy Inc. 1,819 99 PG&E Corp. 2,483 96 Edison International 2,000 79 Sempra Energy 1,473 78 Xcel Energy Inc. 2,977 78 Entergy Corp. 1,090 77 DTE Energy Co. 1,043 55 ONEOK Inc. 635 53 CenterPoint Energy Inc. 2,622 52 Ameren Corp. 1,490 50 Constellation Energy Group Inc. 1,246 50 * AES Corp. 4,050 49 NiSource Inc. 1,735 40 Northeast Utilities 1,083 37 CMS Energy Corp. 1,550 32 Pinnacle West Capital Corp. 672 32 SCANA Corp. 706 31 * NRG Energy Inc. 1,485 29 Pepco Holdings Inc. 1,397 28 Wisconsin Energy Corp. 781 26 TECO Energy Inc. 1,332 25 Integrys Energy Group Inc. 476 24 Nicor Inc. 281 16 Total Investments (100.0%) (Cost $32,224) Net Assets (100%) * Non-income-producing security. REIT—Real Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At November 30, 2011, 100% of the market value of the fund's investments was based on Level 1 inputs. S&P 500 Value Index Fund C. At November 30, 2011, the cost of investment securities for tax purposes was $32,224,000. Net unrealized appreciation of investment securities for tax purposes was $590,000, consisting of unrealized gains of $1,894,000 on securities that had risen in value since their purchase and $1,304,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard S&P 500 Growth Index Fund Schedule of Investments As of November 30, 2011 Market Value Shares ($000) Common Stocks (100.0%) Consumer Discretionary (13.9%) McDonald's Corp. 8,771 838 * Amazon.com Inc. 3,087 594 Comcast Corp. Class A 23,370 530 NIKE Inc. Class B 3,229 311 Walt Disney Co. 8,519 305 * DIRECTV Class A 6,276 296 Starbucks Corp. 6,342 276 Yum! Brands Inc. 3,949 221 Viacom Inc. Class B 4,887 219 * priceline.com Inc. 422 205 * Ford Motor Co. 19,073 202 TJX Cos. Inc. 3,241 200 News Corp. Class A 11,275 197 Target Corp. 3,272 172 Coach Inc. 2,461 154 * Bed Bath & Beyond Inc. 2,084 126 Time Warner Cable Inc. 1,794 108 * Discovery Communications Inc. Class A 2,321 97 Limited Brands Inc. 2,100 89 Ross Stores Inc. 983 88 * Chipotle Mexican Grill Inc. Class A 267 86 * O'Reilly Automotive Inc. 1,089 84 Wynn Resorts Ltd. 682 82 * AutoZone Inc. 248 81 Ralph Lauren Corp. Class A 552 78 Starwood Hotels & Resorts Worldwide Inc. 1,631 78 Kohl's Corp. 1,438 77 Macy's Inc. 2,246 73 Tiffany & Co. 1,083 73 Marriott International Inc. Class A 2,276 70 Carnival Corp. 2,003 66 Omnicom Group Inc. 1,474 64 Nordstrom Inc. 1,393 63 McGraw-Hill Cos. Inc. 1,461 62 Family Dollar Stores Inc. 1,022 61 VF Corp. 427 59 * CarMax Inc. 1,930 56 Darden Restaurants Inc. 1,144 55 Mattel Inc. 1,838 53 * Apollo Group Inc. Class A 986 48 Expedia Inc. 1,661 46 Wyndham Worldwide Corp. 1,296 46 Staples Inc. 3,026 44 Best Buy Co. Inc. 1,473 40 Interpublic Group of Cos. Inc. 4,062 38 Hasbro Inc. 1,031 37 Scripps Networks Interactive Inc. Class A 838 33 Harley-Davidson Inc. 884 32 Gap Inc. 1,659 31 * Netflix Inc. 471 30 Cablevision Systems Corp. Class A 1,910 29 * Urban Outfitters Inc. 943 25 Abercrombie & Fitch Co. 428 21 International Game Technology 1,101 19 DeVry Inc. 523 18 Harman International Industries Inc. 351 14 * Big Lots Inc. 318 13 Lennar Corp. Class A 685 13 Consumer Staples (12.2%) Coca-Cola Co. 19,519 1,312 Philip Morris International Inc. 14,932 1,138 PepsiCo Inc. 13,453 861 Procter & Gamble Co. 11,212 724 Colgate-Palmolive Co. 4,135 378 Kraft Foods Inc. 7,209 261 Altria Group Inc. 6,168 177 Kimberly-Clark Corp. 2,034 145 General Mills Inc. 3,466 138 Mead Johnson Nutrition Co. 1,735 131 Estee Lauder Cos. Inc. Class A 963 114 HJ Heinz Co. 1,744 92 Whole Foods Market Inc. 1,338 91 Coca-Cola Enterprises Inc. 2,702 71 Brown-Forman Corp. Class B 857 68 Dr Pepper Snapple Group Inc. 1,839 67 Kellogg Co. 1,295 64 Avon Products Inc. 3,653 62 Reynolds American Inc. 1,462 61 Lorillard Inc. 531 59 Sara Lee Corp. 2,663 51 Clorox Co. 694 45 Hershey Co. 772 45 McCormick & Co. Inc. 684 33 Campbell Soup Co. 804 26 Hormel Foods Corp. 721 22 Energy (6.8%) Schlumberger Ltd. 11,471 864 Occidental Petroleum Corp. 3,454 342 National Oilwell Varco Inc. 3,601 258 Apache Corp. 1,600 159 Halliburton Co. 4,068 150 Anadarko Petroleum Corp. 1,522 124 * Southwestern Energy Co. 2,952 112 * Cameron International Corp. 2,079 112 EOG Resources Inc. 1,049 109 * FMC Technologies Inc. 2,037 107 El Paso Corp. 3,808 95 Pioneer Natural Resources Co. 994 94 Peabody Energy Corp. 2,299 90 Baker Hughes Inc. 1,634 89 Devon Energy Corp. 1,311 86 Spectra Energy Corp. 2,759 81 Consol Energy Inc. 1,932 81 Noble Energy Inc. 673 66 * Denbury Resources Inc. 3,421 58 Noble Corp. 1,629 56 Chesapeake Energy Corp. 2,139 54 * Newfield Exploration Co. 1,125 52 Range Resources Corp. 674 48 Murphy Oil Corp. 819 46 Diamond Offshore Drilling Inc. 591 36 EQT Corp. 571 35 Cabot Oil & Gas Corp. 384 34 * Alpha Natural Resources Inc. 1,309 31 Helmerich & Payne Inc. 505 29 Financials (5.4%) Wells Fargo & Co. 21,993 569 Simon Property Group Inc. 2,495 310 American Express Co. 4,858 233 Equity Residential 2,522 139 Ventas Inc. 2,449 129 T Rowe Price Group Inc. 2,180 124 BlackRock Inc. 614 106 Aflac Inc. 2,425 105 AvalonBay Communities Inc. 799 100 Public Storage 722 95 Ameriprise Financial Inc. 2,001 92 Franklin Resources Inc. 792 80 * IntercontinentalExchange Inc. 625 76 HCP Inc. 1,933 75 Boston Properties Inc. 589 56 Vornado Realty Trust 723 54 Charles Schwab Corp. 4,120 49 * CBRE Group Inc. Class A 2,762 46 Host Hotels & Resorts Inc. 2,638 37 ProLogis Inc. 1,328 37 Invesco Ltd. 1,799 36 Health Care REIT Inc. 690 35 Moody's Corp. 928 32 Northern Trust Corp. 716 27 Leucadia National Corp. 1,007 24 Plum Creek Timber Co. Inc. 638 24 Kimco Realty Corp. 1,080 17 Hudson City Bancorp Inc. 2,458 14 KeyCorp 1,698 12 Apartment Investment & Management Co. 559 12 Huntington Bancshares Inc. 2,270 12 Federated Investors Inc. Class B 507 8 Health Care (12.7%) Johnson & Johnson 13,977 905 Abbott Laboratories 13,232 722 Merck & Co. Inc. 17,023 609 Eli Lilly & Co. 8,659 328 * Gilead Sciences Inc. 6,560 261 Bristol-Myers Squibb Co. 7,833 256 * Celgene Corp. 3,899 246 * Biogen Idec Inc. 2,062 237 Amgen Inc. 4,023 233 Allergan Inc. 2,615 219 Medtronic Inc. 5,750 210 * Express Scripts Inc. 4,151 190 * Medco Health Solutions Inc. 3,278 186 Baxter International Inc. 3,094 160 * Intuitive Surgical Inc. 331 144 Stryker Corp. 2,808 137 * Agilent Technologies Inc. 2,955 111 St. Jude Medical Inc. 2,794 107 Cigna Corp. 2,424 107 * Thermo Fisher Scientific Inc. 1,950 92 Becton Dickinson and Co. 1,185 87 * Cerner Corp. 1,237 76 * Laboratory Corp. of America Holdings 862 74 * Mylan Inc. 3,638 71 * Watson Pharmaceuticals Inc. 1,070 69 * Edwards Lifesciences Corp. 981 65 CR Bard Inc. 734 64 * Waters Corp. 777 62 * Varian Medical Systems Inc. 994 62 * DaVita Inc. 797 61 * Life Technologies Corp. 1,533 59 * Zimmer Holdings Inc. 955 48 * Forest Laboratories Inc. 1,548 46 AmerisourceBergen Corp. Class A 1,169 43 * Hospira Inc. 1,398 39 Quest Diagnostics Inc. 668 39 DENTSPLY International Inc. 730 26 Patterson Cos. Inc. 796 24 * Tenet Healthcare Corp. 3,688 17 PerkinElmer Inc. 539 10 Industrials (10.2%) United Technologies Corp. 5,021 385 United Parcel Service Inc. Class B 4,335 311 Caterpillar Inc. 2,965 290 Deere & Co. 3,518 279 3M Co. 3,317 269 Union Pacific Corp. 2,532 262 Boeing Co. 3,780 260 Honeywell International Inc. 4,257 230 Precision Castparts Corp. 1,225 202 Emerson Electric Co. 3,487 182 Cummins Inc. 1,655 159 Danaher Corp. 2,946 142 Goodrich Corp. 1,061 129 CSX Corp. 5,592 121 General Dynamics Corp. 1,726 114 Fastenal Co. 2,505 104 Illinois Tool Works Inc. 2,220 101 WW Grainger Inc. 518 97 CH Robinson Worldwide Inc. 1,398 96 Rockwell Automation Inc. 1,221 92 Norfolk Southern Corp. 1,212 91 Tyco International Ltd. 1,856 89 Ingersoll-Rand plc 2,651 88 Joy Global Inc. 892 81 Cooper Industries plc 1,400 78 Rockwell Collins Inc. 1,310 72 Roper Industries Inc. 816 69 Raytheon Co. 1,444 66 Parker Hannifin Corp. 781 65 Eaton Corp. 1,393 63 * Stericycle Inc. 729 59 PACCAR Inc. 1,336 54 Pall Corp. 986 54 Waste Management Inc. 1,566 49 Flowserve Corp. 475 49 Dover Corp. 851 47 Stanley Black & Decker Inc. 713 47 Fluor Corp. 843 46 Expeditors International of Washington Inc. 1,007 44 Republic Services Inc. Class A 1,504 41 Dun & Bradstreet Corp. 420 29 Southwest Airlines Co. 3,491 29 Iron Mountain Inc. 844 26 Equifax Inc. 617 23 Xylem Inc. 661 16 Robert Half International Inc. 523 14 Snap-on Inc. 218 11 Avery Dennison Corp. 342 9 Information Technology (31.4%) * Apple Inc. 7,881 3,012 International Business Machines Corp. 10,152 1,909 Microsoft Corp. 63,389 1,621 * Google Inc. Class A 2,141 1,283 Oracle Corp. 33,588 1,053 Qualcomm Inc. 14,279 782 Intel Corp. 25,890 645 Cisco Systems Inc. 26,651 497 Visa Inc. Class A 4,348 422 * EMC Corp. 17,544 404 Mastercard Inc. Class A 908 340 Texas Instruments Inc. 9,821 296 * eBay Inc. 9,749 288 Hewlett-Packard Co. 9,527 266 * Cognizant Technology Solutions Corp. Class A 2,582 174 Accenture plc Class A 2,740 159 Intuit Inc. 2,589 138 * Salesforce.com Inc. 1,153 137 Automatic Data Processing Inc. 2,660 136 Broadcom Corp. Class A 4,097 124 * NetApp Inc. 3,135 115 * Citrix Systems Inc. 1,599 114 Corning Inc. 8,399 111 * Symantec Corp. 6,380 104 Altera Corp. 2,754 104 * Juniper Networks Inc. 4,527 103 * SanDisk Corp. 2,035 100 Western Union Co. 5,342 93 Analog Devices Inc. 2,539 89 * Red Hat Inc. 1,640 82 * Yahoo! Inc. 5,062 80 TE Connectivity Ltd. 2,503 79 * F5 Networks Inc. 687 78 * Teradata Corp. 1,431 78 Xilinx Inc. 2,256 74 * Autodesk Inc. 1,941 66 Amphenol Corp. Class A 1,450 66 * Adobe Systems Inc. 2,184 60 Linear Technology Corp. 1,934 59 * Western Digital Corp. 1,991 58 Microchip Technology Inc. 1,616 56 * BMC Software Inc. 1,493 53 * Micron Technology Inc. 8,527 51 Applied Materials Inc. 4,359 47 * NVIDIA Corp. 2,942 46 CA Inc. 2,158 46 Paychex Inc. 1,562 45 * Akamai Technologies Inc. 1,561 45 * Fiserv Inc. 683 39 FLIR Systems Inc. 1,358 36 KLA-Tencor Corp. 685 32 * Advanced Micro Devices Inc. 4,907 28 * Electronic Arts Inc. 1,187 28 VeriSign Inc. 773 26 * First Solar Inc. 498 24 * JDS Uniphase Corp. 1,929 21 Harris Corp. 561 20 * SAIC Inc. 1,095 13 * Teradyne Inc. 921 12 * LSI Corp. 2,102 12 Molex Inc. 424 11 Total System Services Inc. 526 11 * Compuware Corp. 1,206 10 * Novellus Systems Inc. 285 10 * Monster Worldwide Inc. 571 4 Materials (4.3%) Freeport-McMoRan Copper & Gold Inc. 8,054 319 Newmont Mining Corp. 4,201 289 Praxair Inc. 2,569 262 EI du Pont de Nemours & Co. 4,679 223 Monsanto Co. 2,501 184 Ecolab Inc. 2,495 142 Mosaic Co. 2,526 133 Cliffs Natural Resources Inc. 1,245 85 Air Products & Chemicals Inc. 996 83 CF Industries Holdings Inc. 555 78 PPG Industries Inc. 803 71 Sigma-Aldrich Corp. 1,035 67 FMC Corp. 610 51 Ball Corp. 1,396 49 International Flavors & Fragrances Inc. 685 37 Sherwin-Williams Co. 385 34 Airgas Inc. 381 29 Eastman Chemical Co. 604 24 Allegheny Technologies Inc. 362 18 United States Steel Corp. 295 8 Titanium Metals Corp. 286 5 Telecommunication Services (2.6%) AT&T Inc. 21,158 613 Verizon Communications Inc. 9,624 363 * American Tower Corp. Class A 3,366 199 CenturyLink Inc. 2,627 98 Windstream Corp. 2,943 35 Frontier Communications Corp. 3,971 23 * MetroPCS Communications Inc. 2,491 21 Utilities (0.5%) Southern Co. 2,845 125 Dominion Resources Inc. 2,081 108 Wisconsin Energy Corp. 914 30 Total Investments (100.0%) (Cost $50,184) Other Assets and Liabilities-Net (0.0%) 1 Net Assets (100%) * Non-income-producing security. REIT—Real Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At November 30, 2011, 100% of the market value of the fund's investments was based on Level 1 inputs. C. At November 30, 2011, the cost of investment securities for tax purposes was $50,184,000. Net unrealized appreciation of investment securities for tax purposes was $1,108,000, consisting of unrealized gains of $2,360,000 on securities that had risen in value since their purchase and $1,252,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard S&P Mid-Cap 400 Index Fund Schedule of Investments As of November 30, 2011 Market Value Shares ($000) Common Stocks (99.9%) Consumer Discretionary (14.4%) * Dollar Tree Inc. 8,563 698 * BorgWarner Inc. 7,693 507 PetSmart Inc. 7,914 382 Tractor Supply Co. 5,015 362 Advance Auto Parts Inc. 5,176 358 * Fossil Inc. 3,721 333 PVH Corp. 4,743 322 * LKQ Corp. 10,281 314 * Panera Bread Co. Class A 2,136 306 Gentex Corp. 10,049 296 * Deckers Outdoor Corp. 2,705 295 Polaris Industries Inc. 4,847 291 Williams-Sonoma Inc. 7,329 277 Signet Jewelers Ltd. 6,099 270 * Dick's Sporting Goods Inc. 6,763 266 Foot Locker Inc. 10,742 253 Tupperware Brands Corp. 4,030 235 * NVR Inc. 350 234 * Mohawk Industries Inc. 4,000 218 * Toll Brothers Inc. 10,312 209 * Under Armour Inc. Class A 2,572 209 American Eagle Outfitters Inc. 13,662 190 Service Corp. International 16,614 170 * Hanesbrands Inc. 6,811 168 John Wiley & Sons Inc. Class A 3,328 160 Rent-A-Center Inc. 4,326 156 Sotheby's 4,739 149 Aaron's Inc. 5,516 145 * AMC Networks Inc. Class A 4,019 145 * Warnaco Group Inc. 2,840 144 Brinker International Inc. 5,798 140 * Ascena Retail Group Inc. 4,824 133 Guess? Inc. 4,691 132 Chico's FAS Inc. 12,091 126 * Life Time Fitness Inc. 2,970 121 * Bally Technologies Inc. 3,109 119 * Cheesecake Factory Inc. 3,950 112 * Saks Inc. 11,216 107 Wendy's Co. 21,104 105 * Lamar Advertising Co. Class A 4,103 100 * DreamWorks Animation SKG Inc. Class A 4,978 92 * Aeropostale Inc. 5,660 88 * ANN Inc. 3,660 86 Strayer Education Inc. 844 82 * WMS Industries Inc. 3,910 82 RadioShack Corp. 6,997 80 * ITT Educational Services Inc. 1,420 78 Meredith Corp. 2,620 76 Thor Industries Inc. 3,133 76 * 99 Cents Only Stores 3,317 72 Bob Evans Farms Inc. 2,132 71 Matthews International Corp. Class A 2,056 68 Regis Corp. 4,054 66 * Valassis Communications Inc. 3,310 64 * New York Times Co. Class A 8,495 62 * Collective Brands Inc. 4,253 59 Barnes & Noble Inc. 2,862 50 International Speedway Corp. Class A 2,012 49 American Greetings Corp. Class A 2,866 49 Scholastic Corp. 1,758 48 MDC Holdings Inc. 2,646 47 Ryland Group Inc. 3,099 47 * Office Depot Inc. 19,752 44 KB Home 5,045 37 * Scientific Games Corp. Class A 4,053 35 * Career Education Corp. 4,194 30 Consumer Staples (4.2%) * Hansen Natural Corp. 5,410 499 * Green Mountain Coffee Roasters Inc. 9,026 473 Church & Dwight Co. Inc. 10,077 446 * Energizer Holdings Inc. 4,829 349 * Ralcorp Holdings Inc. 3,870 315 * Smithfield Foods Inc. 11,588 284 Corn Products International Inc. 5,389 280 Flowers Foods Inc. 7,941 157 Ruddick Corp. 3,449 137 Lancaster Colony Corp. 1,403 99 Universal Corp. 1,628 77 Tootsie Roll Industries Inc. 1,738 42 Energy (6.9%) Cimarex Energy Co. 6,009 403 Oceaneering International Inc. 7,622 363 Southern Union Co. 8,758 361 SM Energy Co. 4,476 356 * Plains Exploration & Production Co. 9,898 352 HollyFrontier Corp. 14,746 343 * Dresser-Rand Group Inc. 5,285 275 * Oil States International Inc. 3,599 271 Energen Corp. 5,054 256 Arch Coal Inc. 14,936 245 Patterson-UTI Energy Inc. 10,911 229 CARBO Ceramics Inc. 1,396 199 Tidewater Inc. 3,638 183 * Dril-Quip Inc. 2,415 172 * Superior Energy Services Inc. 5,603 166 * Atwood Oceanics Inc. 3,963 162 * Unit Corp. 2,906 147 * Helix Energy Solutions Group Inc. 7,443 132 * Bill Barrett Corp. 3,332 130 * Forest Oil Corp. 8,036 129 * Northern Oil and Gas Inc. 4,424 108 * Quicksilver Resources Inc. 8,411 68 * Patriot Coal Corp. 6,417 67 * Comstock Resources Inc. 3,352 56 * Exterran Holdings Inc. 4,501 52 Financials (19.3%) Macerich Co. 9,259 464 SL Green Realty Corp. 6,000 395 Federal Realty Investment Trust 4,409 390 New York Community Bancorp Inc. 30,705 370 UDR Inc. 15,382 362 Rayonier Inc. 8,552 348 * Affiliated Managers Group Inc. 3,656 346 Everest Re Group Ltd. 3,812 334 Essex Property Trust Inc. 2,299 305 Realty Income Corp. 8,909 302 Camden Property Trust 4,998 289 * MSCI Inc. Class A 8,446 285 Alexandria Real Estate Equities Inc. 4,343 285 WR Berkley Corp. 7,973 272 Reinsurance Group of America Inc. Class A 5,203 268 BRE Properties Inc. 5,248 255 Taubman Centers Inc. 4,059 253 Fidelity National Financial Inc. Class A 15,697 249 Senior Housing Properties Trust 11,335 248 Arthur J Gallagher & Co. 7,891 244 Liberty Property Trust 8,108 242 Regency Centers Corp. 6,304 234 Transatlantic Holdings Inc. 4,033 220 Cullen/Frost Bankers Inc. 4,296 217 Raymond James Financial Inc. 7,189 214 Commerce Bancshares Inc. 5,691 212 HCC Insurance Holdings Inc. 7,713 207 Duke Realty Corp. 17,720 206 East West Bancorp Inc. 10,441 204 American Financial Group Inc. 5,509 198 Eaton Vance Corp. 8,223 198 Jones Lang LaSalle Inc. 3,048 196 American Campus Communities Inc. 4,875 192 Hospitality Properties Trust 8,656 191 * Signature Bank 3,238 189 First Niagara Financial Group Inc. 20,670 182 Hancock Holding Co. 5,937 181 Home Properties Inc. 3,297 181 SEI Investments Co. 10,498 176 Weingarten Realty Investors 8,472 175 Brown & Brown Inc. 8,118 169 Waddell & Reed Financial Inc. Class A 6,034 164 Mack-Cali Realty Corp. 6,109 156 Old Republic International Corp. 17,921 147 Highwoods Properties Inc. 5,076 146 * SVB Financial Group 3,035 143 Valley National Bancorp 11,936 141 Bank of Hawaii Corp. 3,301 140 City National Corp. 3,280 139 Protective Life Corp. 5,948 132 Aspen Insurance Holdings Ltd. 4,974 132 Prosperity Bancshares Inc. 3,287 131 Fulton Financial Corp. 14,029 131 Omega Healthcare Investors Inc. 7,241 130 Associated Banc-Corp 12,178 127 Jefferies Group Inc. 10,344 118 Hanover Insurance Group Inc. 3,196 115 Mercury General Corp. 2,540 114 TCF Financial Corp. 11,191 113 FirstMerit Corp. 7,660 112 StanCorp Financial Group Inc. 3,125 110 Corporate Office Properties Trust 5,040 105 Webster Financial Corp. 5,155 102 Washington Federal Inc. 7,733 101 Trustmark Corp. 4,497 101 Apollo Investment Corp. 13,768 99 Kemper Corp. 3,518 97 Westamerica Bancorporation 2,002 92 Potlatch Corp. 2,821 91 Janus Capital Group Inc. 13,102 86 First American Financial Corp. 7,384 86 Synovus Financial Corp. 55,447 83 Greenhill & Co. Inc. 2,043 79 Cathay General Bancorp 5,522 77 Equity One Inc. 4,187 70 International Bancshares Corp. 3,749 67 BancorpSouth Inc. 5,113 50 Astoria Financial Corp. 5,911 45 Cousins Properties Inc. 7,315 44 Health Care (10.4%) Perrigo Co. 6,513 638 * Vertex Pharmaceuticals Inc. 14,606 423 * Henry Schein Inc. 6,488 417 * Mettler-Toledo International Inc. 2,238 358 * Hologic Inc. 18,405 324 * IDEXX Laboratories Inc. 3,987 300 * Endo Pharmaceuticals Holdings Inc. 8,187 280 * ResMed Inc. 10,640 277 Universal Health Services Inc. Class B 6,866 276 Pharmaceutical Product Development Inc. 7,985 265 Omnicare Inc. 8,120 265 * Allscripts Healthcare Solutions Inc. 13,202 257 * Mednax Inc. 3,419 230 * Gen-Probe Inc. 3,380 213 Cooper Cos. Inc. 3,348 205 * AMERIGROUP Corp. 3,488 199 * Covance Inc. 4,259 196 * Catalyst Health Solutions Inc. 3,498 182 * Health Net Inc. 5,817 181 Techne Corp. 2,600 175 * WellCare Health Plans Inc. 2,998 175 Teleflex Inc. 2,852 174 * United Therapeutics Corp. 3,637 149 Lincare Holdings Inc. 6,210 147 * Health Management Associates Inc. Class A 17,821 147 Medicis Pharmaceutical Corp. Class A 4,449 145 Hill-Rom Holdings Inc. 4,430 140 Owens & Minor Inc. 4,479 138 * LifePoint Hospitals Inc. 3,378 133 * Community Health Systems Inc. 6,545 130 * Bio-Rad Laboratories Inc. Class A 1,378 130 * Thoratec Corp. 4,190 127 STERIS Corp. 4,155 125 * VCA Antech Inc. 6,084 120 * Charles River Laboratories International Inc. 3,602 102 Masimo Corp. 4,204 87 Industrials (16.3%) * Kansas City Southern 7,708 524 AMETEK Inc. 11,334 486 Donaldson Co. Inc. 5,291 362 Gardner Denver Inc. 3,675 315 * AGCO Corp. 6,776 310 KBR Inc. 10,587 306 JB Hunt Transport Services Inc. 6,491 297 * BE Aerospace Inc. 7,244 282 Hubbell Inc. Class B 4,210 275 Pentair Inc. 6,936 264 Waste Connections Inc. 7,939 260 * Kirby Corp. 3,901 251 Timken Co. 5,917 249 Towers Watson & Co. Class A 3,695 241 Lincoln Electric Holdings Inc. 5,915 233 Wabtec Corp. 3,389 231 MSC Industrial Direct Co. Inc. Class A 3,275 228 SPX Corp. 3,589 227 Kennametal Inc. 5,698 217 IDEX Corp. 5,826 212 Manpower Inc. 5,745 210 * URS Corp. 5,580 202 * Clean Harbors Inc. 3,315 199 Nordson Corp. 4,180 197 Carlisle Cos. Inc. 4,321 193 * Thomas & Betts Corp. 3,686 192 Graco Inc. 4,268 183 * Fortune Brands Home & Security Inc. 10,832 181 Triumph Group Inc. 3,025 180 * AECOM Technology Corp. 8,376 180 Woodward Inc. 4,196 178 * Alaska Air Group Inc. 2,525 175 * Copart Inc. 3,745 168 Crane Co. 3,422 164 Trinity Industries Inc. 5,626 161 Landstar System Inc. 3,349 155 Regal-Beloit Corp. 2,914 153 Acuity Brands Inc. 3,043 153 * Corrections Corp. of America 6,974 146 GATX Corp. 3,272 140 Alliant Techsystems Inc. 2,314 136 Valmont Industries Inc. 1,578 134 * Oshkosh Corp. 6,391 131 ITT Corp. 6,495 131 Watsco Inc. 1,990 126 * Shaw Group Inc. 5,052 125 * FTI Consulting Inc. 2,919 125 * United Rentals Inc. 4,392 124 Lennox International Inc. 3,725 123 * Terex Corp. 7,685 119 Harsco Corp. 5,671 117 Exelis Inc. 13,011 116 * Esterline Technologies Corp. 2,147 116 UTi Worldwide Inc. 7,202 112 Alexander & Baldwin Inc. 2,921 111 Con-way Inc. 3,895 109 * Huntington Ingalls Industries Inc. 3,422 109 Rollins Inc. 4,530 101 * General Cable Corp. 3,653 97 Corporate Executive Board Co. 2,423 95 Herman Miller Inc. 4,077 88 HNI Corp. 3,142 82 Deluxe Corp. 3,580 82 Brink's Co. 3,280 81 Mine Safety Appliances Co. 2,158 76 Werner Enterprises Inc. 3,116 73 Granite Construction Inc. 2,444 61 * JetBlue Airways Corp. 14,355 59 * Korn/Ferry International 3,314 56 Information Technology (15.3%) * ANSYS Inc. 6,474 401 * Trimble Navigation Ltd. 8,619 371 * Alliance Data Systems Corp. 3,576 366 * Lam Research Corp. 8,693 354 * Informatica Corp. 7,492 337 * Equinix Inc. 3,299 330 * Avnet Inc. 10,730 320 * VeriFone Systems Inc. 7,284 319 * Rackspace Hosting Inc. 7,224 313 * TIBCO Software Inc. 11,425 313 Factset Research Systems Inc. 3,219 300 * Arrow Electronics Inc. 8,071 295 * Atmel Corp. 32,692 290 * Riverbed Technology Inc. 10,916 284 * Synopsys Inc. 10,118 283 * MICROS Systems Inc. 5,665 267 * Gartner Inc. 6,769 256 Global Payments Inc. 5,643 250 Solera Holdings Inc. 4,977 236 * Rovi Corp. 7,799 216 * Skyworks Solutions Inc. 13,059 213 * Polycom Inc. 12,400 210 Cypress Semiconductor Corp. 10,884 208 * Cadence Design Systems Inc. 18,863 206 * Cree Inc. 8,112 202 Jack Henry & Associates Inc. 6,070 202 * Ingram Micro Inc. 11,036 199 Broadridge Financial Solutions Inc. 8,660 195 * NCR Corp. 11,024 193 * NeuStar Inc. Class A 5,141 173 * Parametric Technology Corp. 8,232 171 National Instruments Corp. 6,487 171 * Concur Technologies Inc. 3,254 154 * Tech Data Corp. 3,047 150 ADTRAN Inc. 4,518 149 * Zebra Technologies Corp. 3,782 143 Diebold Inc. 4,503 136 * Silicon Laboratories Inc. 2,931 127 * RF Micro Devices Inc. 19,414 121 * Fairchild Semiconductor International Inc. Class A 8,973 116 Lender Processing Services Inc. 5,932 112 DST Systems Inc. 2,350 112 * Vishay Intertechnology Inc. 11,018 109 * QLogic Corp. 7,286 109 * Convergys Corp. 8,413 109 * Semtech Corp. 4,594 107 Plantronics Inc. 3,051 105 * International Rectifier Corp. 4,906 103 * Itron Inc. 2,853 101 * CoreLogic Inc. 7,458 99 * AOL Inc. 6,830 98 Intersil Corp. Class A 8,825 94 Fair Isaac Corp. 2,506 91 * ValueClick Inc. 5,807 90 * Mentor Graphics Corp. 6,541 83 * Ciena Corp. 6,794 82 * Quest Software Inc. 4,094 74 * Acxiom Corp. 5,722 71 * ACI Worldwide Inc. 2,348 71 * Advent Software Inc. 2,312 62 * Integrated Device Technology Inc. 10,275 60 Mantech International Corp. Class A 1,627 55 * Digital River Inc. 2,605 42 Materials (6.7%) Albemarle Corp. 6,443 351 Ashland Inc. 5,477 305 Rock-Tenn Co. Class A 5,001 291 Reliance Steel & Aluminum Co. 5,249 258 Martin Marietta Materials Inc. 3,208 251 Temple-Inland Inc. 7,593 242 Valspar Corp. 6,552 242 Aptargroup Inc. 4,690 238 Sonoco Products Co. 7,018 228 RPM International Inc. 9,212 217 Steel Dynamics Inc. 15,330 202 Domtar Corp. 2,556 201 Packaging Corp. of America 6,992 182 Compass Minerals International Inc. 2,310 177 Carpenter Technology Corp. 3,102 168 Cytec Industries Inc. 3,480 164 Cabot Corp. 4,588 152 NewMarket Corp. 767 152 Scotts Miracle-Gro Co. Class A 3,127 138 Silgan Holdings Inc. 3,491 136 Sensient Technologies Corp. 3,510 133 Commercial Metals Co. 8,098 113 Olin Corp. 5,623 107 Greif Inc. Class A 2,155 100 * Intrepid Potash Inc. 3,690 85 * Louisiana-Pacific Corp. 9,277 74 Minerals Technologies Inc. 1,267 74 Worthington Industries Inc. 3,879 68 Telecommunication Services (0.5%) * tw telecom inc Class A 10,567 199 Telephone & Data Systems Inc. 6,446 174 Utilities (5.9%) OGE Energy Corp. 6,870 364 National Fuel Gas Co. 5,802 336 NSTAR 7,286 331 Alliant Energy Corp. 7,793 329 MDU Resources Group Inc. 13,260 285 NV Energy Inc. 16,576 254 Questar Corp. 12,443 240 UGI Corp. 7,840 235 AGL Resources Inc. 5,512 227 Westar Energy Inc. 8,121 224 Atmos Energy Corp. 6,330 216 Aqua America Inc. 9,724 213 Great Plains Energy Inc. 9,534 201 Hawaiian Electric Industries Inc. 6,721 174 Vectren Corp. 5,733 167 Cleco Corp. 4,280 155 WGL Holdings Inc. 3,599 154 IDACORP Inc. 3,484 143 PNM Resources Inc. 5,592 107 Black Hills Corp. 2,768 91 Total Investments (99.9%) (Cost $79,142) Other Assets and Liabilities-Net (0.1%) 46 Net Assets (100%) * Non-income-producing security. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). S&P Mid-Cap 400 Index Fund At November 30, 2011, 100% of the market value of the fund's investments was based on Level 1 inputs. C. At November 30, 2011, the cost of investment securities for tax purposes was $79,142,000. Net unrealized depreciation of investment securities for tax purposes was $3,728,000, consisting of unrealized gains of $2,474,000 on securities that had risen in value since their purchase and $6,202,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard S&P Mid-Cap 400 Growth Index Fund Schedule of Investments As of November 30, 2011 Market Value Shares ($000) Common Stocks (100.0%) Consumer Discretionary (20.3%) * Dollar Tree Inc. 11,934 972 PetSmart Inc. 11,027 532 Tractor Supply Co. 6,985 505 Advance Auto Parts Inc. 7,212 499 * Fossil Inc. 5,185 464 PVH Corp. 6,608 449 * LKQ Corp. 14,323 437 * Panera Bread Co. Class A 2,977 427 * BorgWarner Inc. 6,326 417 Gentex Corp. 13,999 413 * Deckers Outdoor Corp. 3,768 410 Polaris Industries Inc. 6,762 406 Williams-Sonoma Inc. 10,223 386 * Dick's Sporting Goods Inc. 9,420 370 Tupperware Brands Corp. 5,611 327 * Under Armour Inc. Class A 3,581 291 Signet Jewelers Ltd. 6,286 278 Sotheby's 6,595 207 * AMC Networks Inc. Class A 5,611 202 * Warnaco Group Inc. 3,958 201 * Ascena Retail Group Inc. 6,707 185 Guess? Inc. 6,522 183 Chico's FAS Inc. 16,811 175 * Life Time Fitness Inc. 4,140 169 * Bally Technologies Inc. 4,330 166 * Cheesecake Factory Inc. 5,510 156 * Lamar Advertising Co. Class A 5,713 139 John Wiley & Sons Inc. Class A 2,788 134 * DreamWorks Animation SKG Inc. Class A 6,936 129 Service Corp. International 12,054 124 * Aeropostale Inc. 7,881 122 * ANN Inc. 5,104 120 * WMS Industries Inc. 5,442 114 Strayer Education Inc. 1,172 114 American Eagle Outfitters Inc. 8,181 114 * ITT Educational Services Inc. 1,980 109 Brinker International Inc. 3,952 95 * Valassis Communications Inc. 4,596 88 * Hanesbrands Inc. 3,413 84 * 99 Cents Only Stores 2,319 51 Meredith Corp. 1,540 45 Consumer Staples (4.3%) * Hansen Natural Corp. 7,539 695 * Green Mountain Coffee Roasters Inc. 12,578 659 Church & Dwight Co. Inc. 7,022 311 Corn Products International Inc. 4,130 215 * Energizer Holdings Inc. 2,895 209 Flowers Foods Inc. 5,858 116 Lancaster Colony Corp. 1,109 78 Tootsie Roll Industries Inc. 1,044 25 Energy (6.7%) Oceaneering International Inc. 10,616 505 * Dresser-Rand Group Inc. 7,360 383 * Oil States International Inc. 5,021 378 Cimarex Energy Co. 4,855 326 SM Energy Co. 3,616 287 CARBO Ceramics Inc. 1,949 277 * Dril-Quip Inc. 3,371 240 * Superior Energy Services Inc. 7,809 232 * Atwood Oceanics Inc. 5,528 227 * Bill Barrett Corp. 4,642 181 Arch Coal Inc. 9,585 157 * Northern Oil and Gas Inc. 6,164 151 * Quicksilver Resources Inc. 11,686 95 * Forest Oil Corp. 4,928 79 * Patriot Coal Corp. 4,442 46 Financials (13.2%) Macerich Co. 12,903 646 SL Green Realty Corp. 8,360 550 * MSCI Inc. Class A 11,783 398 Federal Realty Investment Trust 3,318 293 * Affiliated Managers Group Inc. 2,903 275 Jones Lang LaSalle Inc. 4,249 274 Realty Income Corp. 7,944 269 * Signature Bank 4,507 263 Taubman Centers Inc. 4,191 261 Rayonier Inc. 5,720 232 UDR Inc. 9,859 232 Waddell & Reed Financial Inc. Class A 8,420 229 Essex Property Trust Inc. 1,634 217 Camden Property Trust 3,405 197 BRE Properties Inc. 3,655 178 Eaton Vance Corp. 6,987 168 Alexandria Real Estate Equities Inc. 2,479 163 Senior Housing Properties Trust 7,102 156 Corporate Office Properties Trust 7,033 147 Arthur J Gallagher & Co. 4,724 146 Home Properties Inc. 2,661 146 American Campus Communities Inc. 3,536 139 Regency Centers Corp. 3,686 137 Liberty Property Trust 4,516 135 SEI Investments Co. 7,166 120 Brown & Brown Inc. 5,197 108 Duke Realty Corp. 8,631 100 Omega Healthcare Investors Inc. 5,230 94 Highwoods Properties Inc. 2,894 83 Aspen Insurance Holdings Ltd. 3,043 81 Weingarten Realty Investors 3,889 80 Mack-Cali Realty Corp. 2,800 71 * SVB Financial Group 1,483 70 Bank of Hawaii Corp. 1,614 69 Jefferies Group Inc. 5,221 60 Janus Capital Group Inc. 8,744 58 Westamerica Bancorporation 1,202 55 Greenhill & Co. Inc. 1,400 54 Potlatch Corp. 1,305 42 Health Care (14.0%) Perrigo Co. 9,076 889 * Mettler-Toledo International Inc. 3,119 498 * IDEXX Laboratories Inc. 5,560 418 * Endo Pharmaceuticals Holdings Inc. 11,404 390 * ResMed Inc. 14,822 386 Universal Health Services Inc. Class B 9,564 385 * Allscripts Healthcare Solutions Inc. 18,386 358 * Mednax Inc. 4,771 322 * Henry Schein Inc. 4,882 314 * Gen-Probe Inc. 4,713 297 Cooper Cos. Inc. 4,670 286 * Vertex Pharmaceuticals Inc. 9,568 277 * Catalyst Health Solutions Inc. 4,879 254 * United Therapeutics Corp. 5,080 208 Lincare Holdings Inc. 8,658 205 * Health Management Associates Inc. Class A 24,860 204 Medicis Pharmaceutical Corp. Class A 6,201 202 * Thoratec Corp. 5,842 178 * AMERIGROUP Corp. 2,956 169 * Hologic Inc. 8,716 154 * Covance Inc. 3,327 153 Pharmaceutical Product Development Inc. 4,344 144 Techne Corp. 2,104 142 * WellCare Health Plans Inc. 2,134 125 * Bio-Rad Laboratories Inc. Class A 1,114 105 STERIS Corp. 2,891 87 * VCA Antech Inc. 4,246 83 Hill-Rom Holdings Inc. 2,406 76 Masimo Corp. 3,518 73 * Charles River Laboratories International Inc. 2,268 64 Industrials (13.7%) Gardner Denver Inc. 5,119 439 AMETEK Inc. 9,951 426 * BE Aerospace Inc. 10,090 393 * Kansas City Southern 4,834 329 Donaldson Co. Inc. 3,988 273 Triumph Group Inc. 4,223 251 Woodward Inc. 5,856 248 * Copart Inc. 5,218 234 * AGCO Corp. 4,910 225 JB Hunt Transport Services Inc. 4,801 219 Waste Connections Inc. 6,527 214 Hubbell Inc. Class B 3,110 203 * Kirby Corp. 3,051 196 Wabtec Corp. 2,737 187 MSC Industrial Direct Co. Inc. Class A 2,598 181 Timken Co. 4,045 170 * Thomas & Betts Corp. 3,237 168 IDEX Corp. 4,550 166 Nordson Corp. 3,382 159 SPX Corp. 2,444 155 * Alaska Air Group Inc. 2,076 144 Rollins Inc. 6,310 140 Crane Co. 2,809 135 Towers Watson & Co. Class A 2,054 134 Valmont Industries Inc. 1,472 125 Graco Inc. 2,851 123 * Clean Harbors Inc. 1,980 119 * Corrections Corp. of America 5,546 116 Lincoln Electric Holdings Inc. 2,879 114 * Oshkosh Corp. 4,912 101 Kennametal Inc. 2,619 100 Exelis Inc. 10,852 97 * FTI Consulting Inc. 2,155 92 * Huntington Ingalls Industries Inc. 2,868 91 Regal-Beloit Corp. 1,661 87 Acuity Brands Inc. 1,565 79 Landstar System Inc. 1,681 78 Corporate Executive Board Co. 1,955 77 * United Rentals Inc. 2,515 71 Lennox International Inc. 2,084 69 ITT Corp. 3,363 68 Watsco Inc. 1,002 64 UTi Worldwide Inc. 3,525 55 * General Cable Corp. 1,895 50 Deluxe Corp. 1,947 44 Herman Miller Inc. 2,037 44 Information Technology (22.3%) * ANSYS Inc. 9,022 559 * Alliance Data Systems Corp. 4,981 510 * Informatica Corp. 10,435 469 * Equinix Inc. 4,601 460 * VeriFone Systems Inc. 10,146 445 * Rackspace Hosting Inc. 10,078 437 * TIBCO Software Inc. 15,913 436 Factset Research Systems Inc. 4,483 418 * Atmel Corp. 45,536 404 * Riverbed Technology Inc. 15,201 395 * MICROS Systems Inc. 7,904 373 * Gartner Inc. 9,442 357 Global Payments Inc. 7,858 348 Solera Holdings Inc. 6,930 328 * Trimble Navigation Ltd. 7,568 326 * Rovi Corp. 10,883 302 * Skyworks Solutions Inc. 18,224 297 * Polycom Inc. 17,301 292 Cypress Semiconductor Corp. 15,190 290 * Cree Inc. 11,318 282 Jack Henry & Associates Inc. 8,452 281 * Lam Research Corp. 6,178 252 * NeuStar Inc. Class A 7,176 242 * Concur Technologies Inc. 4,545 215 * Synopsys Inc. 7,473 209 ADTRAN Inc. 6,307 208 * Zebra Technologies Corp. 5,258 199 * Silicon Laboratories Inc. 4,096 177 * RF Micro Devices Inc. 27,024 168 Lender Processing Services Inc. 8,238 156 * QLogic Corp. 10,175 152 * Semtech Corp. 6,393 148 Broadridge Financial Solutions Inc. 6,151 139 * Cadence Design Systems Inc. 12,084 132 National Instruments Corp. 4,789 126 * Parametric Technology Corp. 5,846 122 * Quest Software Inc. 5,703 103 * Itron Inc. 2,780 99 * ACI Worldwide Inc. 3,267 98 Plantronics Inc. 2,722 94 * Fairchild Semiconductor International Inc. Class A 7,124 92 * Vishay Intertechnology Inc. 8,891 88 * Advent Software Inc. 3,230 87 * ValueClick Inc. 5,254 81 DST Systems Inc. 1,637 78 * International Rectifier Corp. 3,162 67 * Digital River Inc. 3,650 58 * Ciena Corp. 4,653 56 Fair Isaac Corp. 1,257 46 * Acxiom Corp. 3,507 44 * Mentor Graphics Corp. 3,204 41 Mantech International Corp. Class A 1,160 39 Materials (4.1%) Albemarle Corp. 8,974 489 Compass Minerals International Inc. 3,219 247 Rock-Tenn Co. Class A 3,764 219 NewMarket Corp. 1,070 212 Domtar Corp. 2,497 196 Aptargroup Inc. 3,455 175 Packaging Corp. of America 4,873 127 * Intrepid Potash Inc. 5,149 119 Martin Marietta Materials Inc. 1,517 119 Scotts Miracle-Gro Co. Class A 2,220 98 Silgan Holdings Inc. 2,381 93 Carpenter Technology Corp. 1,593 86 Telecommunication Services (0.5%) * tw telecom inc Class A 14,744 277 Utilities (0.9%) National Fuel Gas Co. 4,209 244 Aqua America Inc. 6,903 151 Black Hills Corp. 1,937 64 Total Common Stocks (Cost $54,309) Market Value Coupon Shares ($000) Temporary Cash Investment (0.1%) Money Market Fund (0.1%) 1 Vanguard Market Liquidity Fund (Cost $36) 0.135% 35,799 36 Total Investments (100.1%) (Cost $54,345) Other Assets and Liabilities-Net (-0.1%) Net Assets (100%) * Non-income-producing security. 1 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At November 30, 2011, 100% of the market value of the fund's investments was based on Level 1 inputs. C. At November 30, 2011, the cost of investment securities for tax purposes was $54,345,000. Net unrealized depreciation of investment securities for tax purposes was $1,192,000, consisting of unrealized gains of $3,303,000 on securities that had risen in value since their purchase and $4,495,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard S&P Mid-Cap 400 Value Index Fund Schedule of Investments As of November 30, 2011 Market Value Shares ($000) Common Stocks (99.8%) Consumer Discretionary (8.4%) Foot Locker Inc. 13,870 327 * NVR Inc. 452 303 * Mohawk Industries Inc. 5,175 282 * Toll Brothers Inc. 13,337 271 * BorgWarner Inc. 4,076 269 Rent-A-Center Inc. 5,592 201 Aaron's Inc. 7,133 187 American Eagle Outfitters Inc. 10,081 140 * Hanesbrands Inc. 5,638 139 * Saks Inc. 14,509 138 Wendy's Co. 27,304 135 Service Corp. International 10,294 106 RadioShack Corp. 9,024 104 Thor Industries Inc. 4,039 98 Brinker International Inc. 3,821 92 Bob Evans Farms Inc. 2,748 92 Signet Jewelers Ltd. 2,042 90 Matthews International Corp. Class A 2,649 88 Regis Corp. 5,226 85 John Wiley & Sons Inc. Class A 1,722 83 * New York Times Co. Class A 10,968 80 * Collective Brands Inc. 5,484 76 Barnes & Noble Inc. 3,728 65 International Speedway Corp. Class A 2,589 64 American Greetings Corp. Class A 3,689 63 Scholastic Corp. 2,287 62 MDC Holdings Inc. 3,388 60 Ryland Group Inc. 4,009 60 * Office Depot Inc. 25,414 57 Meredith Corp. 1,955 57 KB Home 6,516 48 * 99 Cents Only Stores 2,156 47 * Scientific Games Corp. Class A 5,294 46 * Career Education Corp. 5,422 38 Consumer Staples (4.0%) * Ralcorp Holdings Inc. 5,000 407 * Smithfield Foods Inc. 14,963 366 Church & Dwight Co. Inc. 6,510 288 * Energizer Holdings Inc. 3,555 257 Ruddick Corp. 4,457 178 Corn Products International Inc. 3,132 163 Universal Corp. 2,105 100 Flowers Foods Inc. 4,817 95 Lancaster Colony Corp. 783 55 Tootsie Roll Industries Inc. 1,299 31 Energy (7.1%) Southern Union Co. 11,312 466 * Plains Exploration & Production Co. 12,786 455 HollyFrontier Corp. 19,048 443 Energen Corp. 6,536 331 Patterson-UTI Energy Inc. 14,114 297 Tidewater Inc. 4,706 237 Cimarex Energy Co. 3,259 219 SM Energy Co. 2,428 193 * Unit Corp. 3,756 190 Arch Coal Inc. 10,434 171 * Helix Energy Solutions Group Inc. 9,607 170 * Forest Oil Corp. 5,792 93 * Comstock Resources Inc. 4,314 72 * Exterran Holdings Inc. 5,792 66 * Patriot Coal Corp. 4,121 43 Financials (25.5%) New York Community Bancorp Inc. 39,665 478 Everest Re Group Ltd. 4,929 432 WR Berkley Corp. 10,293 351 Reinsurance Group of America Inc. Class A 6,719 346 Fidelity National Financial Inc. Class A 20,266 322 Transatlantic Holdings Inc. 5,213 285 Cullen/Frost Bankers Inc. 5,554 281 Raymond James Financial Inc. 9,300 277 Commerce Bancshares Inc. 7,360 274 HCC Insurance Holdings Inc. 9,975 268 East West Bancorp Inc. 13,504 264 American Financial Group Inc. 7,110 256 UDR Inc. 10,728 252 Hospitality Properties Trust 11,195 247 First Niagara Financial Group Inc. 26,739 235 Hancock Holding Co. 7,680 235 Rayonier Inc. 5,745 233 Federal Realty Investment Trust 2,620 232 Alexandria Real Estate Equities Inc. 3,314 217 Essex Property Trust Inc. 1,455 193 * Affiliated Managers Group Inc. 2,030 192 Old Republic International Corp. 23,157 190 Camden Property Trust 3,292 190 Liberty Property Trust 6,295 188 Valley National Bancorp 15,416 182 Arthur J Gallagher & Co. 5,817 180 City National Corp. 4,245 180 Senior Housing Properties Trust 8,049 176 Regency Centers Corp. 4,729 176 Duke Realty Corp. 14,900 173 Protective Life Corp. 7,680 170 Prosperity Bancshares Inc. 4,252 170 Fulton Financial Corp. 18,118 170 BRE Properties Inc. 3,389 165 Associated Banc-Corp 15,724 164 Weingarten Realty Investors 7,342 152 Hanover Insurance Group Inc. 4,123 149 Mercury General Corp. 3,282 148 TCF Financial Corp. 14,477 146 FirstMerit Corp. 9,914 145 StanCorp Financial Group Inc. 4,043 143 Realty Income Corp. 4,144 140 Mack-Cali Realty Corp. 5,289 135 Webster Financial Corp. 6,676 132 Washington Federal Inc. 10,007 130 Trustmark Corp. 5,821 130 Apollo Investment Corp. 17,813 128 Kemper Corp. 4,557 126 * SVB Financial Group 2,552 120 American Campus Communities Inc. 3,019 119 Brown & Brown Inc. 5,677 118 Bank of Hawaii Corp. 2,782 118 SEI Investments Co. 6,937 117 Highwoods Properties Inc. 3,864 111 First American Financial Corp. 9,566 111 Synovus Financial Corp. 71,835 107 Eaton Vance Corp. 4,139 99 Cathay General Bancorp 7,123 99 Home Properties Inc. 1,791 98 Jefferies Group Inc. 8,539 98 Aspen Insurance Holdings Ltd. 3,595 95 Equity One Inc. 5,400 90 International Bancshares Corp. 4,823 86 Taubman Centers Inc. 1,361 85 Omega Healthcare Investors Inc. 4,487 80 Potlatch Corp. 2,441 78 Westamerica Bancorporation 1,477 68 BancorpSouth Inc. 6,588 65 Janus Capital Group Inc. 8,760 58 Astoria Financial Corp. 7,604 57 Cousins Properties Inc. 9,424 56 Greenhill & Co. Inc. 1,341 52 Health Care (6.7%) Omnicare Inc. 10,502 343 * Vertex Pharmaceuticals Inc. 10,001 290 * Hologic Inc. 15,689 276 * Henry Schein Inc. 3,855 248 * Health Net Inc. 7,524 234 Teleflex Inc. 3,689 225 Pharmaceutical Product Development Inc. 6,302 209 Owens & Minor Inc. 5,782 178 * LifePoint Hospitals Inc. 4,369 171 * Community Health Systems Inc. 8,453 168 * Covance Inc. 2,417 111 * WellCare Health Plans Inc. 1,893 111 Hill-Rom Holdings Inc. 3,484 110 * AMERIGROUP Corp. 1,751 100 Techne Corp. 1,411 95 STERIS Corp. 2,686 81 * VCA Antech Inc. 3,930 77 * Charles River Laboratories International Inc. 2,562 73 * Bio-Rad Laboratories Inc. Class A 747 70 Masimo Corp. 2,163 45 Industrials (19.0%) KBR Inc. 13,674 395 * Kansas City Southern 5,477 373 Pentair Inc. 8,956 341 Manpower Inc. 7,430 272 * URS Corp. 7,219 261 Carlisle Cos. Inc. 5,587 249 * Fortune Brands Home & Security Inc. 14,007 234 * AECOM Technology Corp. 10,832 232 AMETEK Inc. 5,418 232 Donaldson Co. Inc. 3,150 215 Trinity Industries Inc. 7,271 208 Lincoln Electric Holdings Inc. 4,964 196 * AGCO Corp. 4,200 192 Kennametal Inc. 4,937 188 Towers Watson & Co. Class A 2,863 187 GATX Corp. 4,226 180 JB Hunt Transport Services Inc. 3,945 180 Alliant Techsystems Inc. 2,988 176 Hubbell Inc. Class B 2,555 167 Timken Co. 3,904 164 * Shaw Group Inc. 6,551 163 * Terex Corp. 9,939 153 Harsco Corp. 7,319 151 SPX Corp. 2,364 150 * Esterline Technologies Corp. 2,776 150 * Clean Harbors Inc. 2,439 146 Alexander & Baldwin Inc. 3,781 143 * Kirby Corp. 2,221 143 Con-way Inc. 5,040 142 Waste Connections Inc. 4,203 138 Landstar System Inc. 2,773 128 MSC Industrial Direct Co. Inc. Class A 1,816 126 Wabtec Corp. 1,833 125 Acuity Brands Inc. 2,469 124 Graco Inc. 2,874 124 IDEX Corp. 3,307 121 Regal-Beloit Corp. 2,226 117 Nordson Corp. 2,265 107 ITT Corp. 5,278 106 HNI Corp. 4,050 106 Brink's Co. 4,231 104 Watsco Inc. 1,640 104 Mine Safety Appliances Co. 2,782 98 Lennox International Inc. 2,882 95 Werner Enterprises Inc. 4,023 94 * United Rentals Inc. 3,344 94 UTi Worldwide Inc. 6,045 94 * Alaska Air Group Inc. 1,335 93 * Thomas & Betts Corp. 1,759 91 Crane Co. 1,808 87 * Corrections Corp. of America 3,890 82 * General Cable Corp. 2,972 79 Granite Construction Inc. 3,151 78 * Oshkosh Corp. 3,714 76 * JetBlue Airways Corp. 18,484 76 * FTI Consulting Inc. 1,774 76 Herman Miller Inc. 3,370 73 * Korn/Ferry International 4,264 72 Deluxe Corp. 2,829 65 Exelis Inc. 6,711 60 Valmont Industries Inc. 674 57 * Huntington Ingalls Industries Inc. 1,780 57 Corporate Executive Board Co. 1,325 52 Information Technology (8.3%) * Avnet Inc. 13,857 413 * Arrow Electronics Inc. 10,421 381 * Ingram Micro Inc. 14,277 257 * NCR Corp. 14,264 250 * Lam Research Corp. 5,501 224 * Tech Data Corp. 3,938 194 * Trimble Navigation Ltd. 4,121 178 Diebold Inc. 5,823 176 * Synopsys Inc. 6,140 172 * Cadence Design Systems Inc. 13,178 144 * Convergys Corp. 10,892 141 * CoreLogic Inc. 9,662 128 * AOL Inc. 8,828 127 Broadridge Financial Solutions Inc. 5,498 124 Intersil Corp. Class A 11,429 122 * Parametric Technology Corp. 5,203 108 National Instruments Corp. 3,931 103 * Integrated Device Technology Inc. 13,257 77 Fair Isaac Corp. 2,073 75 DST Systems Inc. 1,523 72 * International Rectifier Corp. 3,423 72 * Mentor Graphics Corp. 5,501 70 * Fairchild Semiconductor International Inc. Class A 4,974 64 * Vishay Intertechnology Inc. 5,990 59 * Ciena Corp. 4,484 54 * Acxiom Corp. 4,148 52 Plantronics Inc. 1,414 49 * ValueClick Inc. 2,644 41 * Itron Inc. 1,103 39 Mantech International Corp. Class A 1,038 35 Materials (9.3%) Ashland Inc. 7,075 393 Reliance Steel & Aluminum Co. 6,790 333 Temple-Inland Inc. 9,852 314 Valspar Corp. 8,475 313 Sonoco Products Co. 9,059 294 RPM International Inc. 11,890 281 Steel Dynamics Inc. 19,829 261 Martin Marietta Materials Inc. 2,735 214 Cytec Industries Inc. 4,498 212 Cabot Corp. 5,936 197 Rock-Tenn Co. Class A 2,971 173 Sensient Technologies Corp. 4,542 172 Commercial Metals Co. 10,487 147 Aptargroup Inc. 2,848 145 Olin Corp. 7,272 138 Carpenter Technology Corp. 2,527 137 Greif Inc. Class A 2,792 130 Packaging Corp. of America 4,511 117 * Louisiana-Pacific Corp. 11,958 95 Minerals Technologies Inc. 1,638 95 Silgan Holdings Inc. 2,301 90 Worthington Industries Inc. 4,990 88 Scotts Miracle-Gro Co. Class A 1,981 87 Domtar Corp. 994 78 Telecommunication Services (0.5%) Telephone & Data Systems Inc. 8,339 225 Utilities (11.0%) OGE Energy Corp. 8,884 470 NSTAR 9,393 427 Alliant Energy Corp. 10,064 425 MDU Resources Group Inc. 17,120 368 NV Energy Inc. 21,399 328 Questar Corp. 16,096 311 UGI Corp. 10,139 304 AGL Resources Inc. 7,115 293 Westar Energy Inc. 10,502 290 Atmos Energy Corp. 8,187 280 Great Plains Energy Inc. 12,333 259 Hawaiian Electric Industries Inc. 8,694 225 Vectren Corp. 7,416 216 National Fuel Gas Co. 3,602 209 Cleco Corp. 5,539 200 WGL Holdings Inc. 4,654 200 IDACORP Inc. 4,508 185 PNM Resources Inc. 7,229 138 Aqua America Inc. 6,153 135 Black Hills Corp. 1,794 59 Total Investments (99.8%) (Cost $50,707) Other Assets and Liabilities-Net (0.2%) 98 Net Assets (100%) * Non-income-producing security. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used S&P Mid-Cap 400 Value Index Fund to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At November 30, 2011, 100% of the market value of the fund's investments was based on Level 1 inputs. C. At November 30, 2011, the cost of investment securities for tax purposes was $50,707,000. Net unrealized depreciation of investment securities for tax purposes was $2,506,000, consisting of unrealized gains of $1,576,000 on securities that had risen in value since their purchase and $4,082,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard S&P Small-Cap 600 Index Fund Schedule of Investments As of November 30, 2011 Market Value Shares ($000) Common Stocks (100.2%) Consumer Discretionary (14.9%) * Carter's Inc. 9,643 384 Wolverine World Wide Inc. 9,477 349 Brunswick Corp. 17,010 317 Pool Corp. 9,242 282 HSN Inc. 7,705 276 Men's Wearhouse Inc. 9,858 274 Hillenbrand Inc. 12,026 273 * Genesco Inc. 4,571 270 * Crocs Inc. 17,038 264 * JOS A Bank Clothiers Inc. 5,300 261 * Childrens Place Retail Stores Inc. 4,838 261 * Steven Madden Ltd. 7,293 260 * Coinstar Inc. 5,881 251 * Live Nation Entertainment Inc. 28,254 244 * Iconix Brand Group Inc. 13,990 241 Monro Muffler Brake Inc. 5,866 236 * Hibbett Sports Inc. 5,138 234 * Buffalo Wild Wings Inc. 3,524 227 Group 1 Automotive Inc. 4,544 223 * BJ's Restaurants Inc. 4,625 222 Finish Line Inc. Class A 10,392 219 Cracker Barrel Old Country Store Inc. 4,430 211 * Vitamin Shoppe Inc. 5,607 206 Buckle Inc. 5,113 204 Arbitron Inc. 5,269 198 * Select Comfort Corp. 10,688 198 * Cabela's Inc. 8,318 196 * Jack in the Box Inc. 9,003 185 * Helen of Troy Ltd. 5,983 179 * True Religion Apparel Inc. 4,996 176 * iRobot Corp. 5,217 166 Texas Roadhouse Inc. Class A 11,941 160 * Liz Claiborne Inc. 18,225 151 * DineEquity Inc. 3,109 146 * Peet's Coffee & Tea Inc. 2,491 145 * Papa John's International Inc. 3,748 142 Cato Corp. Class A 5,548 142 * American Public Education Inc. 3,364 129 CEC Entertainment Inc. 3,765 127 * Pinnacle Entertainment Inc. 11,644 123 PF Chang's China Bistro Inc. 4,038 122 * Shuffle Master Inc. 10,579 117 PEP Boys-Manny Moe & Jack 10,228 116 Sturm Ruger & Co. Inc. 3,557 114 * Meritage Homes Corp. 5,239 114 * Interval Leisure Group Inc. 7,964 112 * Blue Nile Inc. 2,681 102 Oxford Industries Inc. 2,672 101 Sonic Automotive Inc. Class A 6,831 101 Fred's Inc. Class A 7,404 100 Ethan Allen Interiors Inc. 4,870 99 * Zumiez Inc. 4,201 99 Jakks Pacific Inc. 5,116 98 * Capella Education Co. 2,857 97 * La-Z-Boy Inc. 9,806 97 * Skechers U.S.A. Inc. Class A 7,047 95 Lithia Motors Inc. Class A 4,164 93 * Biglari Holdings Inc. 268 92 * Lumber Liquidators Holdings Inc. 5,217 88 * Ruby Tuesday Inc. 11,859 87 * Sonic Corp. 11,874 84 * Maidenform Brands Inc. 4,505 83 * Marriott Vacations Worldwide Corp. 5,099 82 Drew Industries Inc. 3,692 80 Harte-Hanks Inc. 8,308 76 * OfficeMax Inc. 16,166 75 Standard Motor Products Inc. 3,844 75 * Quiksilver Inc. 24,260 75 Stage Stores Inc. 5,847 73 Superior Industries International Inc. 4,459 73 Callaway Golf Co. 12,833 73 * Boyd Gaming Corp. 10,738 72 * Rue21 Inc. 2,900 70 Brown Shoe Co. Inc. 7,888 66 Blyth Inc. 977 64 Nutrisystem Inc. 5,426 63 * Digital Generation Inc. 5,159 60 * Standard Pacific Corp. 18,795 60 * Red Robin Gourmet Burgers Inc. 2,167 58 HOT Topic Inc. 8,084 57 Movado Group Inc. 3,369 53 * EW Scripps Co. Class A 6,019 51 * Universal Technical Institute Inc. 3,911 50 * Arctic Cat Inc. 2,455 49 * Universal Electronics Inc. 2,958 48 Marcus Corp. 3,805 47 Haverty Furniture Cos. Inc. 3,759 45 * Corinthian Colleges Inc. 16,963 45 * Kirkland's Inc. 3,310 41 Big 5 Sporting Goods Corp. 4,512 41 * Multimedia Games Holding Co. Inc. 5,062 37 * Winnebago Industries Inc. 5,670 37 Stein Mart Inc. 5,418 36 PetMed Express Inc. 3,803 35 * M/I Homes Inc. 3,908 35 * Ruth's Hospitality Group Inc. 6,904 34 * Perry Ellis International Inc. 2,386 34 Lincoln Educational Services Corp. 4,482 33 Spartan Motors Inc. 6,198 31 * MarineMax Inc. 4,195 27 * Tuesday Morning Corp. 8,162 26 * O'Charleys Inc. 4,041 26 * Audiovox Corp. Class A 3,521 26 * Midas Inc. 2,872 24 * Monarch Casino & Resort Inc. 2,244 22 Christopher & Banks Corp. 7,424 21 * Zale Corp. 4,856 17 * K-Swiss Inc. Class A 5,694 16 * Coldwater Creek Inc. 16,505 14 * School Specialty Inc. 3,394 14 Skyline Corp. 1,424 8 Consumer Staples (4.2%) * TreeHouse Foods Inc. 6,848 452 Casey's General Stores Inc. 7,249 387 * United Natural Foods Inc. 9,228 354 * Darling International Inc. 22,360 321 * Hain Celestial Group Inc. 8,472 316 B&G Foods Inc. Class A 9,240 205 Snyders-Lance Inc. 8,972 190 Sanderson Farms Inc. 3,540 182 * Boston Beer Co. Inc. Class A 1,626 162 Andersons Inc. 3,579 159 J&J Snack Foods Corp. 2,804 145 WD-40 Co. 3,112 129 Diamond Foods Inc. 4,142 115 * Prestige Brands Holdings Inc. 9,767 97 Cal-Maine Foods Inc. 2,758 93 Spartan Stores Inc. 4,513 81 * Central Garden and Pet Co. Class A 8,976 80 Nash Finch Co. 2,421 67 Calavo Growers Inc. 2,371 63 Inter Parfums Inc. 3,186 55 * Alliance One International Inc. 16,432 46 * Seneca Foods Corp. Class A 1,853 42 * Medifast Inc. 2,689 37 Energy (4.7%) World Fuel Services Corp. 13,575 582 Lufkin Industries Inc. 5,807 407 SEACOR Holdings Inc. 4,137 359 Bristow Group Inc. 7,058 325 * Gulfport Energy Corp. 8,513 270 * Stone Energy Corp. 9,407 266 * Swift Energy Co. 8,146 239 * Hornbeck Offshore Services Inc. 6,453 218 * Approach Resources Inc. 5,064 158 Contango Oil & Gas Co. 2,506 158 * Petroleum Development Corp. 4,525 152 * ION Geophysical Corp. 24,789 144 * Tetra Technologies Inc. 15,042 138 * Pioneer Drilling Co. 11,596 127 * GeoResources Inc. 3,786 108 * Basic Energy Services Inc. 5,510 104 * OYO Geospace Corp. 913 83 Gulf Island Fabrication Inc. 2,668 76 * Petroquest Energy Inc. 10,889 75 Overseas Shipholding Group Inc. 4,915 52 * Matrix Service Co. 5,004 47 Penn Virginia Corp. 8,590 46 Financials (19.4%) BioMed Realty Trust Inc. 29,552 526 National Retail Properties Inc. 19,172 507 Tanger Factory Outlet Centers 16,530 469 ProAssurance Corp. 5,816 463 Extra Space Storage Inc. 18,043 435 Mid-America Apartment Communities Inc. 7,055 404 Kilroy Realty Corp. 11,145 402 Entertainment Properties Trust 8,896 398 Post Properties Inc. 9,625 385 LaSalle Hotel Properties 16,230 380 Colonial Properties Trust 16,648 330 * Stifel Financial Corp. 10,264 325 Delphi Financial Group Inc. 10,516 289 DiamondRock Hospitality Co. 32,013 281 Cash America International Inc. 5,619 279 Umpqua Holdings Corp. 21,974 275 Healthcare Realty Trust Inc. 14,903 263 FNB Corp. 24,333 259 * Ezcorp Inc. Class A 8,345 243 Susquehanna Bancshares Inc. 30,338 240 Northwest Bancshares Inc. 18,565 231 United Bankshares Inc. 8,595 230 RLI Corp. 3,200 227 * Portfolio Recovery Associates Inc. 3,217 223 UMB Financial Corp. 6,222 222 Sovran Self Storage Inc. 5,322 222 EastGroup Properties Inc. 5,156 219 * First Cash Financial Services Inc. 5,916 215 * Texas Capital Bancshares Inc. 7,181 207 Medical Properties Trust Inc. 21,549 206 Old National Bancorp 17,967 202 Lexington Realty Trust 26,194 199 National Penn Bancshares Inc. 23,754 198 First Financial Bankshares Inc. 5,965 197 * World Acceptance Corp. 2,814 193 Prospect Capital Corp. 20,775 193 PS Business Parks Inc. 3,639 192 Community Bank System Inc. 7,121 188 Wintrust Financial Corp. 6,760 188 First Financial Bancorp 11,285 179 Selective Insurance Group Inc. 10,479 173 LTC Properties Inc. 5,900 170 Tower Group Inc. 8,018 168 Glacier Bancorp Inc. 13,974 168 * Financial Engines Inc. 7,547 166 Acadia Realty Trust 8,075 158 Bank of the Ozarks Inc. 5,372 152 Franklin Street Properties Corp. 13,809 151 NBT Bancorp Inc. 6,537 139 * Nara Bancorp Inc. 14,695 138 Columbia Banking System Inc. 7,527 135 First Midwest Bancorp Inc. 14,166 135 Provident Financial Services Inc. 10,239 134 Infinity Property & Casualty Corp. 2,297 132 Safety Insurance Group Inc. 2,901 121 PacWest Bancorp 6,483 121 Boston Private Financial Holdings Inc. 15,085 117 Oritani Financial Corp. 8,887 116 Employers Holdings Inc. 6,640 115 * National Financial Partners Corp. 8,043 111 PrivateBancorp Inc. Class A 11,523 111 Independent Bank Corp. 4,175 109 Inland Real Estate Corp. 14,592 108 Interactive Brokers Group Inc. 7,279 108 Home Bancshares Inc. 4,344 108 Meadowbrook Insurance Group Inc. 9,998 102 * Forestar Group Inc. 6,653 101 * Navigators Group Inc. 2,162 101 Pennsylvania Real Estate Investment Trust 10,608 99 S&T Bancorp Inc. 5,279 97 * Pinnacle Financial Partners Inc. 6,458 97 City Holding Co. 2,950 96 Trustco Bank Corp. NY 18,200 96 Horace Mann Educators Corp. 7,745 95 First Commonwealth Financial Corp. 19,829 92 * Encore Capital Group Inc. 4,126 90 Simmons First National Corp. Class A 3,382 90 Brookline Bancorp Inc. 11,109 89 Universal Health Realty Income Trust 2,390 88 Getty Realty Corp. 5,271 84 * AMERISAFE Inc. 3,557 83 * Investment Technology Group Inc. 7,768 83 Saul Centers Inc. 2,220 78 United Fire & Casualty Co. 3,911 77 Urstadt Biddle Properties Inc. Class A 4,280 72 Dime Community Bancshares Inc. 5,453 65 Tompkins Financial Corp. 1,550 62 * Piper Jaffray Cos. 2,896 60 * eHealth Inc. 3,816 58 Sterling Bancorp 5,907 52 Kite Realty Group Trust 12,192 51 Calamos Asset Management Inc. Class A 3,853 46 Presidential Life Corp. 4,332 44 * Hanmi Financial Corp. 48,198 42 Parkway Properties Inc. 4,171 42 Stewart Information Services Corp. 3,950 42 * Wilshire Bancorp Inc. 12,491 40 Cedar Realty Trust Inc. 11,227 38 SWS Group Inc. 5,360 34 Bank Mutual Corp. 8,365 28 * United Community Banks Inc. 3,346 23 * First BanCorp/Puerto Rico 3,841 13 Health Care (12.5%) * Regeneron Pharmaceuticals Inc. 14,310 850 * Healthspring Inc. 13,005 710 * Questcor Pharmaceuticals Inc. 11,901 535 * Salix Pharmaceuticals Ltd. 11,311 499 * HMS Holdings Corp. 16,308 495 * Cubist Pharmaceuticals Inc. 11,699 451 * Centene Corp. 9,706 376 * Viropharma Inc. 13,541 325 * Align Technology Inc. 13,024 319 * Haemonetics Corp. 4,917 291 * Magellan Health Services Inc. 5,323 270 Quality Systems Inc. 7,564 267 * PSS World Medical Inc. 10,248 250 West Pharmaceutical Services Inc. 6,431 248 * PAREXEL International Corp. 11,321 227 * Par Pharmaceutical Cos. Inc. 6,993 227 Chemed Corp. 3,785 203 * Zoll Medical Corp. 4,249 196 * Medicines Co. 10,217 193 * Air Methods Corp. 2,118 171 * MWI Veterinary Supply Inc. 2,381 165 * Neogen Corp. 4,444 157 * Amsurg Corp. Class A 5,918 154 Meridian Bioscience Inc. 7,919 152 * CONMED Corp. 5,538 146 * Cyberonics Inc. 4,784 145 * IPC The Hospitalist Co. Inc. 3,096 143 Analogic Corp. 2,379 133 * Integra LifeSciences Holdings Corp. 3,867 124 Invacare Corp. 6,012 124 * Kindred Healthcare Inc. 9,851 122 * Abaxis Inc. 4,337 120 * Molina Healthcare Inc. 5,369 117 * NuVasive Inc. 7,992 110 * Merit Medical Systems Inc. 7,881 109 * SonoSite Inc. 2,609 108 * ICU Medical Inc. 2,372 104 * Hanger Orthopedic Group Inc. 6,293 101 * Greatbatch Inc. 4,550 101 * Omnicell Inc. 6,196 100 Computer Programs & Systems Inc. 2,065 94 Landauer Inc. 1,773 90 * PharMerica Corp. 5,681 89 * Hi-Tech Pharmacal Co. Inc. 1,953 81 * Emergent Biosolutions Inc. 4,650 79 Ensign Group Inc. 3,076 73 Cantel Medical Corp. 2,605 69 * Amedisys Inc. 5,543 66 * Affymetrix Inc. 13,584 61 * Bio-Reference Labs Inc. 4,844 60 * Corvel Corp. 1,234 59 * Arqule Inc. 10,156 57 * Symmetry Medical Inc. 6,875 54 * Natus Medical Inc. 5,672 47 * Healthways Inc. 6,462 42 * Cambrex Corp. 5,937 41 * LHC Group Inc. 2,922 41 * eResearchTechnology Inc. 8,593 39 * Kensey Nash Corp. 1,539 39 * AMN Healthcare Services Inc. 7,708 35 * SurModics Inc. 2,734 34 * Savient Pharmaceuticals Inc. 13,358 34 * Gentiva Health Services Inc. 5,749 33 * Cross Country Healthcare Inc. 6,436 33 * Palomar Medical Technologies Inc. 3,935 33 * Almost Family Inc. 1,700 25 * CryoLife Inc. 5,957 25 * Enzo Biochem Inc. 7,092 17 Industrials (15.5%) CLARCOR Inc. 9,701 470 Robbins & Myers Inc. 8,769 467 * Teledyne Technologies Inc. 7,006 397 * Moog Inc. Class A 8,763 366 * Old Dominion Freight Line Inc. 8,996 349 Toro Co. 5,809 328 EMCOR Group Inc. 12,790 328 Brady Corp. Class A 10,099 302 Actuant Corp. Class A 13,127 301 Belden Inc. 9,074 300 Curtiss-Wright Corp. 8,897 293 AO Smith Corp. 7,426 292 United Stationers Inc. 8,503 285 Applied Industrial Technologies Inc. 8,155 282 Mueller Industries Inc. 7,247 276 * Tetra Tech Inc. 11,950 268 Simpson Manufacturing Co. Inc. 7,732 256 Healthcare Services Group Inc. 12,760 230 Barnes Group Inc. 9,208 229 * Geo Group Inc. 12,476 221 Watts Water Technologies Inc. Class A 5,764 220 * HUB Group Inc. Class A 7,206 215 * II-VI Inc. 10,500 205 ABM Industries Inc. 9,210 200 Kaydon Corp. 6,130 194 Forward Air Corp. 5,619 180 Knight Transportation Inc. 11,541 173 Franklin Electric Co. Inc. 3,565 168 Unifirst Corp. 2,892 167 * Orbital Sciences Corp. 11,133 165 Heartland Express Inc. 11,625 160 Kaman Corp. 5,021 156 Tennant Co. 3,599 151 * Allegiant Travel Co. Class A 2,845 148 Briggs & Stratton Corp. 9,625 145 * Ceradyne Inc. 4,809 143 ESCO Technologies Inc. 5,195 141 AAR Corp. 7,565 138 * EnPro Industries Inc. 4,044 135 Lindsay Corp. 2,363 133 * Dycom Industries Inc. 6,454 129 Albany International Corp. 5,321 129 * Astec Industries Inc. 3,796 127 Cubic Corp. 2,990 127 American Science & Engineering Inc. 1,732 127 Interface Inc. Class A 10,829 125 * Exponent Inc. 2,603 123 * SYKES Enterprises Inc. 7,553 123 * Mobile Mini Inc. 6,762 122 SkyWest Inc. 9,873 120 * Navigant Consulting Inc. 10,141 114 * Aegion Corp. Class A 7,426 113 Quanex Building Products Corp. 7,313 110 G&K Services Inc. Class A 3,639 109 CIRCOR International Inc. 3,308 108 Insperity Inc. 4,336 107 * Aerovironment Inc. 3,466 106 Universal Forest Products Inc. 3,782 105 AZZ Inc. 2,437 103 Tredegar Corp. 4,571 100 * TrueBlue Inc. 7,634 98 Arkansas Best Corp. 4,998 96 Encore Wire Corp. 3,652 95 Resources Connection Inc. 8,531 91 John Bean Technologies Corp. 5,416 89 * Consolidated Graphics Inc. 1,699 87 National Presto Industries Inc. 904 85 Griffon Corp. 8,954 84 Kelly Services Inc. Class A 5,543 80 Standex International Corp. 2,466 79 AAON Inc. 3,584 79 * Gibraltar Industries Inc. 5,784 78 Comfort Systems USA Inc. 7,044 73 * On Assignment Inc. 6,999 73 Heidrick & Struggles International Inc. 3,423 73 Viad Corp. 3,898 72 Cascade Corp. 1,624 71 * GenCorp Inc. 11,239 61 Apogee Enterprises Inc. 5,326 56 * Dolan Co. 5,823 53 * Powell Industries Inc. 1,669 51 Federal Signal Corp. 11,550 43 * NCI Building Systems Inc. 3,762 35 * Orion Marine Group Inc. 5,482 33 Vicor Corp. 3,867 31 CDI Corp. 2,376 31 * Lydall Inc. 3,353 30 Lawson Products Inc. 611 10 Standard Register Co. 3,798 9 Information Technology (19.3%) * CommVault Systems Inc. 8,526 423 * Wright Express Corp. 7,375 387 * Viasat Inc. 8,104 383 * Anixter International Inc. 5,271 324 * FEI Co. 7,442 300 * Microsemi Corp. 16,542 294 * Hittite Microwave Corp. 5,341 291 Cognex Corp. 8,128 290 * CACI International Inc. Class A 4,999 282 MAXIMUS Inc. 6,654 277 * Netgear Inc. 7,222 274 MKS Instruments Inc. 10,046 270 * Cymer Inc. 5,853 262 * Progress Software Corp. 12,832 261 * JDA Software Group Inc. 8,156 257 * Taleo Corp. Class A 7,910 256 Blackbaud Inc. 8,614 253 * Arris Group Inc. 22,900 246 j2 Global Communications Inc. 8,828 239 * Take-Two Interactive Software Inc. 16,616 232 * Cardtronics Inc. 8,389 228 * RightNow Technologies Inc. 4,930 212 * DealerTrack Holdings Inc. 7,967 206 * Synaptics Inc. 6,334 206 Littelfuse Inc. 4,396 205 * Cirrus Logic Inc. 12,532 204 Power Integrations Inc. 5,581 196 * GT Advanced Technologies Inc. 24,267 187 * Plexus Corp. 6,885 187 * MicroStrategy Inc. Class A 1,509 186 * Manhattan Associates Inc. 4,082 184 * Cabot Microelectronics Corp. 4,423 184 * Veeco Instruments Inc. 7,372 183 * Sourcefire Inc. 5,508 182 * Scansource Inc. 5,182 182 * OSI Systems Inc. 3,706 177 * LogMeIn Inc. 4,077 175 * Tessera Technologies Inc. 9,919 172 Heartland Payment Systems Inc. 7,496 169 * Benchmark Electronics Inc. 11,418 158 * Bottomline Technologies Inc. 6,986 157 * FARO Technologies Inc. 3,204 155 * Synchronoss Technologies Inc. 5,042 151 * Tyler Technologies Inc. 4,639 149 * Blue Coat Systems Inc. 8,232 148 * Diodes Inc. 7,113 146 * SYNNEX Corp. 4,828 142 * TriQuint Semiconductor Inc. 31,578 138 * Websense Inc. 7,528 136 Comtech Telecommunications Corp. 4,437 134 * Tekelec 12,018 132 * Ceva Inc. 4,561 131 * Brightpoint Inc. 13,097 131 Ebix Inc. 6,050 130 * Rofin-Sinar Technologies Inc. 5,348 129 * Liquidity Services Inc. 3,777 129 * Kulicke & Soffa Industries Inc. 13,995 127 * ATMI Inc. 6,144 127 * Insight Enterprises Inc. 8,513 125 * Rogers Corp. 3,136 125 * Stratasys Inc. 3,973 122 * Netscout Systems Inc. 6,838 121 MTS Systems Corp. 2,986 120 Brooks Automation Inc. 12,536 120 * comScore Inc. 5,989 119 * Harmonic Inc. 21,928 118 * Volterra Semiconductor Corp. 4,796 118 * Standard Microsystems Corp. 4,485 112 * Ultratech Inc. 4,833 112 * LivePerson Inc. 8,892 112 Park Electrochemical Corp. 4,040 111 * TTM Technologies Inc. 9,631 106 Micrel Inc. 9,862 103 * Monotype Imaging Holdings Inc. 6,773 100 Black Box Corp. 3,512 100 OPNET 2,789 99 * CSG Systems International Inc. 6,464 98 * DTS Inc. 3,354 97 * Newport Corp. 7,303 95 Forrester Research Inc. 2,899 94 * Checkpoint Systems Inc. 7,627 92 iGate Corp. 5,706 89 United Online Inc. 16,614 88 Badger Meter Inc. 2,812 87 * TeleTech Holdings Inc. 4,794 84 * Advanced Energy Industries Inc. 8,202 82 EPIQ Systems Inc. 6,041 82 * Entropic Communications Inc. 16,251 81 * Measurement Specialties Inc. 2,824 81 * Mercury Computer Systems Inc. 5,683 78 * InfoSpace Inc. 7,377 71 * Intermec Inc. 9,678 71 * STR Holdings Inc. 7,713 71 * Super Micro Computer Inc. 4,950 67 Daktronics Inc. 7,106 67 * Monolithic Power Systems Inc. 5,535 67 Stamps.com Inc. 2,413 66 * Interactive Intelligence Group 2,761 62 Methode Electronics Inc. 6,835 61 * Oplink Communications Inc. 3,670 61 * CIBER Inc. 14,337 59 * Electro Scientific Industries Inc. 4,453 59 * Virtusa Corp. 3,510 55 * Nanometrics Inc. 3,311 55 * Exar Corp. 8,655 55 CTS Corp. 6,387 54 * Digi International Inc. 4,772 52 * Perficient Inc. 5,739 49 * Rudolph Technologies Inc. 6,112 48 * Supertex Inc. 2,538 47 Cohu Inc. 4,569 46 * Avid Technology Inc. 5,674 45 * Kopin Corp. 12,630 44 * Symmetricom Inc. 8,525 44 * Sigma Designs Inc. 6,076 42 * XO Group Inc. 5,455 40 * Pericom Semiconductor Corp. 5,116 40 * Intevac Inc. 4,667 35 Bel Fuse Inc. Class B 1,910 35 * Rubicon Technology Inc. 3,261 31 Pulse Electronics Corp. 8,864 27 PC-Tel Inc. 3,713 26 * DSP Group Inc. 4,240 25 * THQ Inc. 14,491 25 * Agilysys Inc. 2,896 24 * Radisys Corp. 4,319 19 * Novatel Wireless Inc. 5,773 19 * NCI Inc. Class A 1,433 17 * Network Equipment Technologies Inc. 7,128 12 Materials (4.7%) Buckeye Technologies Inc. 7,501 232 Balchem Corp. 5,549 230 HB Fuller Co. 9,524 220 Schweitzer-Mauduit International Inc. 3,029 216 Eagle Materials Inc. 8,627 200 PolyOne Corp. 17,562 189 * Calgon Carbon Corp. 10,983 163 * RTI International Metals Inc. 5,779 158 * Clearwater Paper Corp. 4,483 158 AMCOL International Corp. 4,760 158 * OM Group Inc. 6,109 139 Haynes International Inc. 2,313 139 Kaiser Aluminum Corp. 2,973 138 Texas Industries Inc. 5,266 133 Deltic Timber Corp. 2,075 133 * Kraton Performance Polymers Inc. 6,266 132 Stepan Co. 1,597 130 Koppers Holdings Inc. 3,898 129 * KapStone Paper and Packaging Corp. 7,422 123 A Schulman Inc. 5,893 122 * LSB Industries Inc. 3,492 109 * Century Aluminum Co. 10,680 103 Quaker Chemical Corp. 2,512 98 * Materion Corp. 3,909 96 Myers Industries Inc. 6,523 80 Wausau Paper Corp. 9,179 71 Hawkins Inc. 1,753 69 Zep Inc. 4,072 57 American Vanguard Corp. 4,395 56 Neenah Paper Inc. 2,856 53 * AM Castle & Co. 3,375 46 Olympic Steel Inc. 1,857 44 * Headwaters Inc. 12,864 33 Telecommunication Services (0.6%) * Cincinnati Bell Inc. 38,135 112 * General Communication Inc. Class A 7,144 73 Atlantic Tele-Network Inc. 1,712 71 * Neutral Tandem Inc. 5,901 64 * NTELOS Holdings Corp. 2,890 61 USA Mobility Inc. 4,131 58 * Cbeyond Inc. 6,173 45 * Lumos Networks Corp. 2,890 42 Utilities (4.4%) Piedmont Natural Gas Co. Inc. 13,861 457 New Jersey Resources Corp. 7,897 374 Southwest Gas Corp. 8,757 354 UIL Holdings Corp. 9,653 336 South Jersey Industries Inc. 5,734 322 El Paso Electric Co. 8,071 279 Avista Corp. 11,044 276 Unisource Energy Corp. 7,038 259 Allete Inc. 6,195 247 NorthWestern Corp. 6,962 243 Northwest Natural Gas Co. 5,124 241 Laclede Group Inc. 4,342 174 CH Energy Group Inc. 2,923 165 American States Water Co. 3,559 126 Central Vermont Public Service Corp. 2,505 88 Total Common Stocks (Cost $94,417) Market Value Coupon Shares ($000) Temporary Cash Investment (0.5%) Money Market Fund (0.5%) 1 Vanguard Market Liquidity Fund (Cost $454) 0.135% 453,486 454 Total Investments (100.7%) (Cost $94,871) Other Assets and Liabilities-Net (-0.7%) Net Assets (100%) * Non-income-producing security. 1 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At November 30, 2011, 100% of the market value of the fund's investments was based on Level 1 inputs. C. At November 30, 2011, the cost of investment securities for tax purposes was $94,871,000. Net unrealized depreciation of investment securities for tax purposes was $5,467,000, consisting of unrealized gains of $5,042,000 on securities that had risen in value since their purchase and $10,509,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard S&P Small-Cap 600 Value Index Schedule of Investments As of November 30, 2011 Market Value Shares ($000) Common Stocks (100.0%) Consumer Discretionary (12.1%) Pool Corp. 3,054 93 * Live Nation Entertainment Inc. 9,301 80 Group 1 Automotive Inc. 1,491 73 * Jack in the Box Inc. 2,934 60 * Helen of Troy Ltd. 1,960 59 Brunswick Corp. 2,816 52 Wolverine World Wide Inc. 1,343 50 Hillenbrand Inc. 2,170 49 * Childrens Place Retail Stores Inc. 855 46 * Vitamin Shoppe Inc. 1,173 43 Men's Wearhouse Inc. 1,458 41 * Genesco Inc. 655 39 * Meritage Homes Corp. 1,755 38 PEP Boys-Manny Moe & Jack 3,329 38 Ethan Allen Interiors Inc. 1,628 33 * Liz Claiborne Inc. 3,986 33 Fred's Inc. Class A 2,435 33 Sonic Automotive Inc. Class A 2,212 33 * La-Z-Boy Inc. 3,284 33 * Skechers U.S.A. Inc. Class A 2,322 31 Lithia Motors Inc. Class A 1,391 31 * Ruby Tuesday Inc. 3,986 29 Drew Industries Inc. 1,199 26 * OfficeMax Inc. 5,437 25 Harte-Hanks Inc. 2,766 25 Stage Stores Inc. 1,960 25 Standard Motor Products Inc. 1,234 24 * Quiksilver Inc. 7,779 24 * Pinnacle Entertainment Inc. 2,198 23 Finish Line Inc. Class A 1,100 23 Callaway Golf Co. 4,094 23 * Boyd Gaming Corp. 3,407 23 Brown Shoe Co. Inc. 2,640 22 Blyth Inc. 327 22 * Papa John's International Inc. 544 21 * Standard Pacific Corp. 6,372 20 Jakks Pacific Inc. 1,055 20 * Red Robin Gourmet Burgers Inc. 725 19 HOT Topic Inc. 2,672 19 Cato Corp. Class A 717 18 * Marriott Vacations Worldwide Corp. 1,084 17 * Shuffle Master Inc. 1,560 17 * Sonic Corp. 2,437 17 Movado Group Inc. 1,093 17 * Select Comfort Corp. 897 17 Superior Industries International Inc. 961 16 Marcus Corp. 1,273 16 Oxford Industries Inc. 409 16 * Arctic Cat Inc. 770 15 Haverty Furniture Cos. Inc. 1,201 15 * Corinthian Colleges Inc. 5,256 14 * Multimedia Games Holding Co. Inc. 1,671 12 * Rue21 Inc. 502 12 * Winnebago Industries Inc. 1,872 12 Stein Mart Inc. 1,732 11 * Ruth's Hospitality Group Inc. 2,206 11 * EW Scripps Co. Class A 1,254 11 * M/I Homes Inc. 1,163 11 Nutrisystem Inc. 900 10 Spartan Motors Inc. 2,076 10 * MarineMax Inc. 1,450 9 * Tuesday Morning Corp. 2,717 9 * Audiovox Corp. Class A 1,162 8 * Midas Inc. 940 8 * O'Charleys Inc. 1,173 8 Christopher & Banks Corp. 2,224 6 Big 5 Sporting Goods Corp. 641 6 * Zale Corp. 1,639 6 * Perry Ellis International Inc. 368 5 * K-Swiss Inc. Class A 1,694 5 * Coldwater Creek Inc. 5,525 5 * Monarch Casino & Resort Inc. 456 4 * School Specialty Inc. 996 4 Lincoln Educational Services Corp. 505 4 Skyline Corp. 291 2 Consumer Staples (3.9%) Casey's General Stores Inc. 2,404 128 * Hain Celestial Group Inc. 1,686 63 Sanderson Farms Inc. 1,185 61 * United Natural Foods Inc. 1,233 47 Snyders-Lance Inc. 1,439 30 B&G Foods Inc. Class A 1,281 28 * Central Garden and Pet Co. Class A 2,958 26 Spartan Stores Inc. 1,438 26 Andersons Inc. 552 25 Nash Finch Co. 771 21 WD-40 Co. 481 20 J&J Snack Foods Corp. 376 20 * Prestige Brands Holdings Inc. 1,893 19 * Alliance One International Inc. 5,576 16 Diamond Foods Inc. 562 16 * Seneca Foods Corp. Class A 568 13 Cal-Maine Foods Inc. 334 11 Energy (5.8%) World Fuel Services Corp. 4,501 193 Bristow Group Inc. 2,313 107 * Hornbeck Offshore Services Inc. 2,146 72 Lufkin Industries Inc. 864 61 * Swift Energy Co. 1,719 50 * Tetra Technologies Inc. 4,879 45 * Pioneer Drilling Co. 3,890 43 SEACOR Holdings Inc. 451 39 * Stone Energy Corp. 1,333 38 * Petroleum Development Corp. 988 33 * Approach Resources Inc. 858 27 Gulf Island Fabrication Inc. 911 26 * ION Geophysical Corp. 4,090 24 * Basic Energy Services Inc. 1,130 21 Overseas Shipholding Group Inc. 1,646 17 * Matrix Service Co. 1,694 16 Penn Virginia Corp. 2,922 15 * Petroquest Energy Inc. 2,046 14 * OYO Geospace Corp. 90 8 * GeoResources Inc. 282 8 Financials (25.0%) ProAssurance Corp. 1,936 154 Delphi Financial Group Inc. 3,480 96 BioMed Realty Trust Inc. 5,156 92 Umpqua Holdings Corp. 7,229 90 FNB Corp. 8,045 86 LaSalle Hotel Properties 3,391 79 Susquehanna Bancshares Inc. 9,920 79 Northwest Bancshares Inc. 6,173 77 Kilroy Realty Corp. 2,112 76 United Bankshares Inc. 2,846 76 RLI Corp. 1,049 74 Post Properties Inc. 1,755 70 Extra Space Storage Inc. 2,854 69 * Texas Capital Bancshares Inc. 2,365 68 Entertainment Properties Trust 1,499 67 Old National Bancorp 5,967 67 National Retail Properties Inc. 2,474 65 Colonial Properties Trust 3,294 65 Prospect Capital Corp. 6,914 64 Wintrust Financial Corp. 2,255 63 Selective Insurance Group Inc. 3,407 56 Mid-America Apartment Communities Inc. 964 55 Healthcare Realty Trust Inc. 3,135 55 Glacier Bancorp Inc. 4,546 55 DiamondRock Hospitality Co. 5,820 51 Franklin Street Properties Corp. 4,500 49 UMB Financial Corp. 1,284 46 * Nara Bancorp Inc. 4,854 46 NBT Bancorp Inc. 2,111 45 Columbia Banking System Inc. 2,491 45 First Midwest Bancorp Inc. 4,708 45 National Penn Bancshares Inc. 5,347 45 Sovran Self Storage Inc. 1,065 44 Infinity Property & Casualty Corp. 772 44 Lexington Realty Trust 5,297 40 Safety Insurance Group Inc. 957 40 PacWest Bancorp 2,126 40 Community Bank System Inc. 1,486 39 Boston Private Financial Holdings Inc. 4,951 38 Employers Holdings Inc. 2,208 38 First Financial Bankshares Inc. 1,113 37 Interactive Brokers Group Inc. 2,437 36 PrivateBancorp Inc. Class A 3,768 36 Independent Bank Corp. 1,354 35 Home Bancshares Inc. 1,418 35 * Navigators Group Inc. 724 34 S&T Bancorp Inc. 1,768 33 * Pinnacle Financial Partners Inc. 2,165 32 First Financial Bancorp 1,987 32 PS Business Parks Inc. 594 31 EastGroup Properties Inc. 730 31 Trustco Bank Corp. NY 5,889 31 City Holding Co. 951 31 First Commonwealth Financial Corp. 6,632 31 Horace Mann Educators Corp. 2,524 31 Brookline Bancorp Inc. 3,735 30 Provident Financial Services Inc. 2,271 30 Simmons First National Corp. Class A 1,100 29 * Investment Technology Group Inc. 2,607 28 LTC Properties Inc. 963 28 * AMERISAFE Inc. 1,171 27 United Fire & Casualty Co. 1,325 26 Medical Properties Trust Inc. 2,689 26 * Financial Engines Inc. 1,124 25 Inland Real Estate Corp. 3,279 24 Meadowbrook Insurance Group Inc. 2,294 23 Tower Group Inc. 1,102 23 Acadia Realty Trust 1,106 22 * Piper Jaffray Cos. 974 20 * National Financial Partners Corp. 1,453 20 Bank of the Ozarks Inc. 698 20 Pennsylvania Real Estate Investment Trust 1,859 17 Sterling Bancorp 1,982 17 Kite Realty Group Trust 4,078 17 Universal Health Realty Income Trust 435 16 Parkway Properties Inc. 1,408 14 Oritani Financial Corp. 1,094 14 * Hanmi Financial Corp. 15,932 14 Presidential Life Corp. 1,331 14 * Forestar Group Inc. 860 13 Stewart Information Services Corp. 1,202 13 * Wilshire Bancorp Inc. 3,783 12 Urstadt Biddle Properties Inc. Class A 713 12 Tompkins Financial Corp. 298 12 Cedar Realty Trust Inc. 3,526 12 SWS Group Inc. 1,822 12 Dime Community Bancshares Inc. 973 12 Saul Centers Inc. 288 10 Calamos Asset Management Inc. Class A 825 10 Bank Mutual Corp. 2,857 10 Getty Realty Corp. 599 10 * United Community Banks Inc. 1,193 8 * Encore Capital Group Inc. 373 8 * First BanCorp/Puerto Rico 1,324 5 Health Care (5.7%) * Centene Corp. 3,185 123 * Amsurg Corp. Class A 1,968 51 * CONMED Corp. 1,806 48 West Pharmaceutical Services Inc. 1,219 47 Invacare Corp. 2,032 42 * Kindred Healthcare Inc. 3,297 41 * Molina Healthcare Inc. 1,806 40 * PSS World Medical Inc. 1,544 38 * Hanger Orthopedic Group Inc. 2,119 34 * Magellan Health Services Inc. 619 31 * PharMerica Corp. 1,860 29 * Medicines Co. 1,366 26 * Amedisys Inc. 1,869 22 Meridian Bioscience Inc. 1,098 21 * Affymetrix Inc. 4,482 20 Analogic Corp. 338 19 * Symmetry Medical Inc. 2,327 18 * ICU Medical Inc. 394 17 * Omnicell Inc. 1,031 17 * Merit Medical Systems Inc. 1,083 15 * Greatbatch Inc. 647 14 * Healthways Inc. 2,157 14 * Cambrex Corp. 1,827 13 * AMN Healthcare Services Inc. 2,582 12 * Gentiva Health Services Inc. 1,900 11 * Emergent Biosolutions Inc. 639 11 * SonoSite Inc. 251 10 * Cross Country Healthcare Inc. 1,932 10 * eResearchTechnology Inc. 1,517 7 * Palomar Medical Technologies Inc. 840 7 Cantel Medical Corp. 252 7 * Natus Medical Inc. 757 6 * SurModics Inc. 411 5 * LHC Group Inc. 333 5 * CryoLife Inc. 1,041 4 * Savient Pharmaceuticals Inc. 1,633 4 Industrials (21.6%) * Teledyne Technologies Inc. 2,324 132 * Moog Inc. Class A 2,902 121 EMCOR Group Inc. 4,232 108 Brady Corp. Class A 3,345 100 Actuant Corp. Class A 4,341 100 Curtiss-Wright Corp. 2,942 97 United Stationers Inc. 2,813 94 Applied Industrial Technologies Inc. 2,689 93 Robbins & Myers Inc. 1,729 92 Mueller Industries Inc. 2,394 91 Simpson Manufacturing Co. Inc. 2,564 85 CLARCOR Inc. 1,652 80 Barnes Group Inc. 3,015 75 * Geo Group Inc. 4,106 73 Watts Water Technologies Inc. Class A 1,884 72 ABM Industries Inc. 3,029 66 * Old Dominion Freight Line Inc. 1,425 55 Belden Inc. 1,620 54 Kaman Corp. 1,669 52 Briggs & Stratton Corp. 3,198 48 Toro Co. 836 47 * Ceradyne Inc. 1,573 47 AAR Corp. 2,494 46 Albany International Corp. 1,780 43 * Dycom Industries Inc. 2,121 43 Kaydon Corp. 1,333 42 * Astec Industries Inc. 1,256 42 * HUB Group Inc. Class A 1,392 41 AO Smith Corp. 1,053 41 SkyWest Inc. 3,263 40 * Tetra Tech Inc. 1,694 38 * Aegion Corp. Class A 2,496 38 * Navigant Consulting Inc. 3,313 37 Quanex Building Products Corp. 2,393 36 G&K Services Inc. Class A 1,184 35 Universal Forest Products Inc. 1,231 34 Tredegar Corp. 1,468 32 Encore Wire Corp. 1,207 31 Arkansas Best Corp. 1,606 31 Heartland Express Inc. 2,146 30 Franklin Electric Co. Inc. 618 29 Knight Transportation Inc. 1,918 29 Griffon Corp. 3,014 28 Tennant Co. 642 27 Unifirst Corp. 463 27 * Gibraltar Industries Inc. 1,939 26 Kelly Services Inc. Class A 1,800 26 * Orbital Sciences Corp. 1,741 26 ESCO Technologies Inc. 944 26 Standex International Corp. 795 25 Forward Air Corp. 787 25 Comfort Systems USA Inc. 2,412 25 * On Assignment Inc. 2,323 24 Heidrick & Struggles International Inc. 1,135 24 Viad Corp. 1,295 24 * GenCorp Inc. 3,756 20 Resources Connection Inc. 1,887 20 * SYKES Enterprises Inc. 1,203 20 * Mobile Mini Inc. 1,086 20 CIRCOR International Inc. 586 19 Apogee Enterprises Inc. 1,792 19 * TrueBlue Inc. 1,473 19 * Aerovironment Inc. 615 19 Interface Inc. Class A 1,594 18 Insperity Inc. 731 18 * Powell Industries Inc. 568 17 Cascade Corp. 353 15 Cubic Corp. 355 15 Federal Signal Corp. 3,962 15 John Bean Technologies Corp. 788 13 AZZ Inc. 276 12 CDI Corp. 809 11 AAON Inc. 474 10 * Lydall Inc. 1,073 10 * NCI Building Systems Inc. 939 9 Lawson Products Inc. 252 4 Standard Register Co. 844 2 Information Technology (12.5%) * Anixter International Inc. 1,753 108 * CACI International Inc. Class A 1,667 94 * Arris Group Inc. 7,528 81 * Scansource Inc. 1,717 60 * FEI Co. 1,436 58 MKS Instruments Inc. 2,095 56 Heartland Payment Systems Inc. 2,468 56 * Benchmark Electronics Inc. 3,784 52 * Cymer Inc. 1,136 51 * Microsemi Corp. 2,802 50 * SYNNEX Corp. 1,609 47 Comtech Telecommunications Corp. 1,483 45 * Brightpoint Inc. 4,311 43 * Tekelec 3,877 43 * Insight Enterprises Inc. 2,881 42 * Take-Two Interactive Software Inc. 3,016 42 Cognex Corp. 1,171 42 Brooks Automation Inc. 4,169 40 Black Box Corp. 1,141 33 * Checkpoint Systems Inc. 2,527 30 United Online Inc. 5,606 30 EPIQ Systems Inc. 2,002 27 * ATMI Inc. 1,289 27 * DealerTrack Holdings Inc. 1,026 27 * Rofin-Sinar Technologies Inc. 1,104 27 * LogMeIn Inc. 613 26 * Rogers Corp. 658 26 * Plexus Corp. 948 26 * FARO Technologies Inc. 523 25 * Intermec Inc. 3,237 24 Park Electrochemical Corp. 860 24 * InfoSpace Inc. 2,416 23 * Tessera Technologies Inc. 1,338 23 * Harmonic Inc. 4,023 22 * Standard Microsystems Corp. 855 21 Methode Electronics Inc. 2,353 21 MTS Systems Corp. 511 20 * Cabot Microelectronics Corp. 483 20 * Ultratech Inc. 837 19 * CIBER Inc. 4,583 19 CTS Corp. 2,188 19 * Digi International Inc. 1,615 18 * Advanced Energy Industries Inc. 1,766 18 * Avid Technology Inc. 1,878 15 * Newport Corp. 1,108 14 Badger Meter Inc. 436 14 * Electro Scientific Industries Inc. 1,008 13 * STR Holdings Inc. 1,419 13 Daktronics Inc. 1,307 12 Bel Fuse Inc. Class B 639 12 Cohu Inc. 1,077 11 * Super Micro Computer Inc. 763 10 * TeleTech Holdings Inc. 545 10 * Supertex Inc. 503 9 * Rudolph Technologies Inc. 1,160 9 * Monotype Imaging Holdings Inc. 593 9 * DSP Group Inc. 1,447 8 PC-Tel Inc. 1,152 8 * Agilysys Inc. 969 8 * XO Group Inc. 1,015 7 * Exar Corp. 1,162 7 * THQ Inc. 4,245 7 * Symmetricom Inc. 1,311 7 * Intevac Inc. 852 6 Pulse Electronics Corp. 1,732 5 * Pericom Semiconductor Corp. 662 5 * Sigma Designs Inc. 691 5 * Radisys Corp. 842 4 * NCI Inc. Class A 195 2 * Network Equipment Technologies Inc. 1,064 2 Materials (5.3%) HB Fuller Co. 3,113 72 * Clearwater Paper Corp. 1,449 51 Kaiser Aluminum Corp. 994 46 Eagle Materials Inc. 1,959 45 Texas Industries Inc. 1,771 45 Stepan Co. 518 42 A Schulman Inc. 1,948 40 * RTI International Metals Inc. 1,223 33 Haynes International Inc. 543 33 * Calgon Carbon Corp. 1,857 28 AMCOL International Corp. 821 27 Myers Industries Inc. 2,193 27 Koppers Holdings Inc. 798 26 PolyOne Corp. 2,422 26 * Kraton Performance Polymers Inc. 1,237 26 Deltic Timber Corp. 393 25 Wausau Paper Corp. 3,140 24 * Century Aluminum Co. 2,277 22 * OM Group Inc. 875 20 Zep Inc. 1,396 20 American Vanguard Corp. 1,463 19 Neenah Paper Inc. 959 18 * LSB Industries Inc. 535 17 * AM Castle & Co. 1,045 14 Olympic Steel Inc. 569 13 * Materion Corp. 445 11 * Headwaters Inc. 3,778 10 Telecommunication Services (0.5%) * Cincinnati Bell Inc. 12,521 37 USA Mobility Inc. 837 12 * General Communication Inc. Class A 943 9 * NTELOS Holdings Corp. 432 9 * Lumos Networks Corp. 256 4 71 Utilities (7.6%) New Jersey Resources Corp. 2,619 124 Southwest Gas Corp. 2,900 117 UIL Holdings Corp. 3,198 111 Piedmont Natural Gas Co. Inc. 2,916 96 Avista Corp. 3,670 92 Unisource Energy Corp. 2,328 86 Allete Inc. 2,023 81 NorthWestern Corp. 2,298 80 South Jersey Industries Inc. 1,084 61 Laclede Group Inc. 1,424 57 CH Energy Group Inc. 980 55 Northwest Natural Gas Co. 1,074 51 El Paso Electric Co. 1,457 50 Central Vermont Public Service Corp. 849 30 American States Water Co. 560 20 Total Investments (100.0%) (Cost $14,311) Other Assets and Liabilities-Net (0.0%) Net Assets (100%) * Non-income-producing security. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At November 30, 2011, 100% of the market value of the fund's investments was based on Level 1 inputs. C. At November 30, 2011, the cost of investment securities for tax purposes was $14,311,000. Net unrealized appreciation of investment securities for tax purposes was $389,000, consisting of unrealized gains of $1,101,000 on securities that had risen in value since their purchase and $712,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard S&P Small-Cap 600 Growth Index Fund Schedule of Investments As of November 30, 2011 Market Value Shares ($000) Common Stocks (100.1%) Consumer Discretionary (17.6%) * Carter's Inc. 4,146 165 HSN Inc. 3,282 117 * Crocs Inc. 7,343 114 * JOS A Bank Clothiers Inc. 2,284 113 * Steven Madden Ltd. 3,126 111 * Coinstar Inc. 2,523 108 * Iconix Brand Group Inc. 6,019 104 Monro Muffler Brake Inc. 2,508 101 * Hibbett Sports Inc. 2,203 100 * Buffalo Wild Wings Inc. 1,507 97 * BJ's Restaurants Inc. 1,978 95 Cracker Barrel Old Country Store Inc. 1,890 90 Buckle Inc. 2,216 89 Wolverine World Wide Inc. 2,309 85 Arbitron Inc. 2,234 84 * Cabela's Inc. 3,539 83 * True Religion Apparel Inc. 2,123 75 * iRobot Corp. 2,214 70 Brunswick Corp. 3,670 68 Texas Roadhouse Inc. Class A 5,043 68 * Genesco Inc. 1,135 67 Men's Wearhouse Inc. 2,311 64 * Select Comfort Corp. 3,447 64 Finish Line Inc. Class A 2,999 63 * DineEquity Inc. 1,314 62 * Peet's Coffee & Tea Inc. 1,058 61 * American Public Education Inc. 1,463 56 CEC Entertainment Inc. 1,598 54 PF Chang's China Bistro Inc. 1,741 53 Hillenbrand Inc. 2,307 52 * Childrens Place Retail Stores Inc. 955 51 Sturm Ruger & Co. Inc. 1,555 50 * Interval Leisure Group Inc. 3,372 47 * Blue Nile Inc. 1,175 45 * Capella Education Co. 1,255 43 * Zumiez Inc. 1,788 42 * Biglari Holdings Inc. 118 41 * Lumber Liquidators Holdings Inc. 2,296 39 Cato Corp. Class A 1,495 38 * Maidenform Brands Inc. 1,934 36 * Papa John's International Inc. 874 33 * Vitamin Shoppe Inc. 865 32 * Shuffle Master Inc. 2,436 27 * Digital Generation Inc. 2,267 26 * Pinnacle Entertainment Inc. 2,267 24 Oxford Industries Inc. 602 23 * Universal Technical Institute Inc. 1,756 22 * Liz Claiborne Inc. 2,553 21 * Universal Electronics Inc. 1,229 20 * Kirkland's Inc. 1,389 17 Jakks Pacific Inc. 846 16 PetMed Express Inc. 1,719 16 * Rue21 Inc. 630 15 * Sonic Corp. 1,920 14 Nutrisystem Inc. 1,122 13 * Marriott Vacations Worldwide Corp. 793 13 Superior Industries International Inc. 693 11 * EW Scripps Co. Class A 1,059 9 Big 5 Sporting Goods Corp. 954 9 Lincoln Educational Services Corp. 1,183 9 * Perry Ellis International Inc. 603 9 * Monarch Casino & Resort Inc. 332 3 Skyline Corp. 180 1 Consumer Staples (4.6%) * TreeHouse Foods Inc. 2,945 194 * Darling International Inc. 9,607 138 * United Natural Foods Inc. 2,388 92 * Boston Beer Co. Inc. Class A 711 71 * Hain Celestial Group Inc. 1,405 52 B&G Foods Inc. Class A 2,274 50 Snyders-Lance Inc. 1,954 41 J&J Snack Foods Corp. 700 36 Andersons Inc. 816 36 WD-40 Co. 740 31 Diamond Foods Inc. 1,082 30 Calavo Growers Inc. 1,028 27 Cal-Maine Foods Inc. 737 25 Inter Parfums Inc. 1,329 23 * Prestige Brands Holdings Inc. 1,685 17 * Medifast Inc. 1,129 16 Energy (3.5%) * Gulfport Energy Corp. 3,653 116 SEACOR Holdings Inc. 1,193 104 Lufkin Industries Inc. 1,375 96 Contango Oil & Gas Co. 1,070 67 * Stone Energy Corp. 2,305 65 * Swift Energy Co. 1,265 37 * GeoResources Inc. 1,272 36 * Approach Resources Inc. 1,071 34 * ION Geophysical Corp. 5,154 30 * OYO Geospace Corp. 267 24 * Petroleum Development Corp. 658 22 * Basic Energy Services Inc. 929 18 * Petroquest Energy Inc. 1,975 14 Financials (13.7%) Tanger Factory Outlet Centers 7,052 200 * Stifel Financial Corp. 4,409 140 National Retail Properties Inc. 4,982 132 Cash America International Inc. 2,407 120 BioMed Realty Trust Inc. 5,938 106 * Ezcorp Inc. Class A 3,567 104 Mid-America Apartment Communities Inc. 1,799 103 * Portfolio Recovery Associates Inc. 1,405 97 Extra Space Storage Inc. 4,026 97 * First Cash Financial Services Inc. 2,532 92 * World Acceptance Corp. 1,232 84 Entertainment Properties Trust 1,880 84 Kilroy Realty Corp. 2,071 75 Post Properties Inc. 1,868 75 LaSalle Hotel Properties 2,578 60 Colonial Properties Trust 2,874 57 Medical Properties Trust Inc. 5,713 55 DiamondRock Hospitality Co. 6,215 55 EastGroup Properties Inc. 1,261 54 PS Business Parks Inc. 797 42 Tower Group Inc. 1,962 41 Acadia Realty Trust 2,071 40 Healthcare Realty Trust Inc. 2,289 40 Bank of the Ozarks Inc. 1,416 40 * Financial Engines Inc. 1,722 38 First Financial Bankshares Inc. 1,131 37 Sovran Self Storage Inc. 885 37 LTC Properties Inc. 1,241 36 UMB Financial Corp. 984 35 First Financial Bancorp 2,191 35 Lexington Realty Trust 4,397 33 Oritani Financial Corp. 2,413 31 * Encore Capital Group Inc. 1,315 29 Community Bank System Inc. 1,083 29 * Forestar Group Inc. 1,767 27 National Penn Bancshares Inc. 3,113 26 * eHealth Inc. 1,647 25 Getty Realty Corp. 1,436 23 * National Financial Partners Corp. 1,603 22 Pennsylvania Real Estate Investment Trust 2,184 20 Saul Centers Inc. 569 20 Provident Financial Services Inc. 1,458 19 Universal Health Realty Income Trust 465 17 Urstadt Biddle Properties Inc. Class A 973 16 Inland Real Estate Corp. 2,083 15 Meadowbrook Insurance Group Inc. 1,349 14 Dime Community Bancshares Inc. 1,006 12 Tompkins Financial Corp. 267 11 Calamos Asset Management Inc. Class A 561 7 Health Care (19.3%) * Regeneron Pharmaceuticals Inc. 6,167 366 * Healthspring Inc. 5,573 304 * Questcor Pharmaceuticals Inc. 5,115 230 * Salix Pharmaceuticals Ltd. 4,850 214 * HMS Holdings Corp. 6,955 211 * Cubist Pharmaceuticals Inc. 5,015 193 * Viropharma Inc. 5,807 139 * Align Technology Inc. 5,604 137 * Haemonetics Corp. 2,116 125 Quality Systems Inc. 3,222 114 * Par Pharmaceutical Cos. Inc. 2,996 97 * PAREXEL International Corp. 4,841 97 Chemed Corp. 1,634 88 * Zoll Medical Corp. 1,818 84 * Magellan Health Services Inc. 1,491 76 * Air Methods Corp. 927 75 * MWI Veterinary Supply Inc. 1,036 72 * Neogen Corp. 1,913 67 * Cyberonics Inc. 2,067 63 * IPC The Hospitalist Co. Inc. 1,349 62 * PSS World Medical Inc. 2,360 58 * Integra LifeSciences Holdings Corp. 1,676 54 * Abaxis Inc. 1,873 52 * Medicines Co. 2,660 50 * NuVasive Inc. 3,475 48 West Pharmaceutical Services Inc. 1,190 46 Computer Programs & Systems Inc. 905 41 Landauer Inc. 770 39 Meridian Bioscience Inc. 1,971 38 * Hi-Tech Pharmacal Co. Inc. 840 35 * SonoSite Inc. 815 34 Analogic Corp. 597 33 Ensign Group Inc. 1,343 32 * Merit Medical Systems Inc. 2,030 28 * Corvel Corp. 533 25 * Bio-Reference Labs Inc. 2,042 25 * Arqule Inc. 4,410 25 * Greatbatch Inc. 1,088 24 * Omnicell Inc. 1,355 22 * ICU Medical Inc. 495 22 * Emergent Biosolutions Inc. 1,198 20 Cantel Medical Corp. 750 20 * Kensey Nash Corp. 622 16 * Natus Medical Inc. 1,427 12 * LHC Group Inc. 848 12 * Almost Family Inc. 679 10 * Savient Pharmaceuticals Inc. 3,772 9 * SurModics Inc. 652 8 * eResearchTechnology Inc. 1,669 8 * Enzo Biochem Inc. 2,753 7 * CryoLife Inc. 922 4 * Palomar Medical Technologies Inc. 452 4 Industrials (9.3%) Healthcare Services Group Inc. 5,457 99 CLARCOR Inc. 1,988 96 * II-VI Inc. 4,477 88 Toro Co. 1,435 81 Robbins & Myers Inc. 1,501 80 * Old Dominion Freight Line Inc. 2,011 78 AO Smith Corp. 1,823 72 * Tetra Tech Inc. 2,930 66 * Allegiant Travel Co. Class A 1,242 65 Belden Inc. 1,796 59 Lindsay Corp. 1,030 58 * EnPro Industries Inc. 1,704 57 American Science & Engineering Inc. 758 55 * Exponent Inc. 1,118 53 Forward Air Corp. 1,409 45 Unifirst Corp. 653 38 * Orbital Sciences Corp. 2,532 38 * HUB Group Inc. Class A 1,257 37 National Presto Industries Inc. 396 37 * Consolidated Graphics Inc. 733 37 Knight Transportation Inc. 2,411 36 Franklin Electric Co. Inc. 748 35 Cubic Corp. 826 35 Interface Inc. Class A 2,659 31 Tennant Co. 721 30 Kaydon Corp. 933 29 Heartland Express Inc. 2,113 29 AZZ Inc. 678 29 * Mobile Mini Inc. 1,544 28 * SYKES Enterprises Inc. 1,695 28 ESCO Technologies Inc. 957 26 Insperity Inc. 952 24 * Dolan Co. 2,458 22 John Bean Technologies Corp. 1,312 22 * Aerovironment Inc. 706 22 CIRCOR International Inc. 662 21 AAON Inc. 923 20 * TrueBlue Inc. 1,382 18 Resources Connection Inc. 1,259 13 * Orion Marine Group Inc. 2,208 13 Vicor Corp. 1,606 13 Cascade Corp. 246 11 * NCI Building Systems Inc. 409 4 Information Technology (26.1%) * CommVault Systems Inc. 3,654 181 * Wright Express Corp. 3,172 166 * Viasat Inc. 3,458 164 * Hittite Microwave Corp. 2,291 125 MAXIMUS Inc. 2,833 118 * Netgear Inc. 3,077 117 * Progress Software Corp. 5,488 112 * JDA Software Group Inc. 3,491 110 * Taleo Corp. Class A 3,392 110 Blackbaud Inc. 3,662 108 j2 Global Communications Inc. 3,799 103 * Cardtronics Inc. 3,578 97 * RightNow Technologies Inc. 2,104 90 Littelfuse Inc. 1,888 88 * Synaptics Inc. 2,702 88 * Cirrus Logic Inc. 5,352 87 Power Integrations Inc. 2,386 84 * MicroStrategy Inc. Class A 662 82 * GT Advanced Technologies Inc. 10,399 80 * Veeco Instruments Inc. 3,178 79 * Manhattan Associates Inc. 1,743 79 * Sourcefire Inc. 2,343 78 * OSI Systems Inc. 1,613 77 Cognex Corp. 1,939 69 * Bottomline Technologies Inc. 2,959 67 * Synchronoss Technologies Inc. 2,195 66 * Tyler Technologies Inc. 2,000 64 * Blue Coat Systems Inc. 3,477 63 * Diodes Inc. 3,047 62 * Microsemi Corp. 3,487 62 * Websense Inc. 3,266 59 * TriQuint Semiconductor Inc. 13,524 59 Ebix Inc. 2,642 57 * Liquidity Services Inc. 1,645 56 * Ceva Inc. 1,927 56 * FEI Co. 1,346 54 * Kulicke & Soffa Industries Inc. 5,951 54 * DealerTrack Holdings Inc. 2,076 54 * Stratasys Inc. 1,744 54 * Cabot Microelectronics Corp. 1,284 53 * comScore Inc. 2,628 52 * Netscout Systems Inc. 2,919 52 * Volterra Semiconductor Corp. 2,036 50 * LivePerson Inc. 3,875 49 * TTM Technologies Inc. 4,229 47 * Cymer Inc. 1,024 46 * Plexus Corp. 1,685 46 * Take-Two Interactive Software Inc. 3,221 45 * Tessera Technologies Inc. 2,501 43 OPNET 1,209 43 MKS Instruments Inc. 1,599 43 * CSG Systems International Inc. 2,829 43 Micrel Inc. 4,117 43 * DTS Inc. 1,415 41 * LogMeIn Inc. 929 40 Forrester Research Inc. 1,206 39 iGate Corp. 2,449 38 * Measurement Specialties Inc. 1,237 35 * Entropic Communications Inc. 7,061 35 * Mercury Computer Systems Inc. 2,502 34 * FARO Technologies Inc. 683 33 * Monotype Imaging Holdings Inc. 2,189 32 * Monolithic Power Systems Inc. 2,431 29 Stamps.com Inc. 1,036 28 * Oplink Communications Inc. 1,613 27 * Interactive Intelligence Group 1,169 26 MTS Systems Corp. 627 25 * TeleTech Holdings Inc. 1,394 25 * Virtusa Corp. 1,543 24 * Ultratech Inc. 1,015 24 * Harmonic Inc. 4,253 23 * Nanometrics Inc. 1,379 23 * Rofin-Sinar Technologies Inc. 909 22 * Perficient Inc. 2,541 22 * Newport Corp. 1,655 22 Badger Meter Inc. 678 21 * Standard Microsystems Corp. 791 20 * Kopin Corp. 5,520 19 * ATMI Inc. 931 19 * Rogers Corp. 458 18 * Super Micro Computer Inc. 1,212 16 Park Electrochemical Corp. 594 16 * STR Holdings Inc. 1,528 14 * Rubicon Technology Inc. 1,457 14 * Exar Corp. 2,111 13 * Advanced Energy Industries Inc. 1,283 13 Daktronics Inc. 1,296 12 * Sigma Designs Inc. 1,742 12 * Pericom Semiconductor Corp. 1,188 9 * Symmetricom Inc. 1,794 9 * Electro Scientific Industries Inc. 689 9 * Novatel Wireless Inc. 2,620 8 * Rudolph Technologies Inc. 1,062 8 * XO Group Inc. 1,036 8 * Supertex Inc. 392 7 Cohu Inc. 609 6 * Intevac Inc. 747 6 * NCI Inc. Class A 396 5 * Radisys Corp. 813 4 Pulse Electronics Corp. 1,124 3 * Network Equipment Technologies Inc. 1,220 2 Materials (4.0%) Buckeye Technologies Inc. 3,220 100 Balchem Corp. 2,372 98 Schweitzer-Mauduit International Inc. 1,325 94 * KapStone Paper and Packaging Corp. 3,194 53 PolyOne Corp. 4,494 48 Quaker Chemical Corp. 1,052 41 * OM Group Inc. 1,512 34 * Calgon Carbon Corp. 2,218 33 AMCOL International Corp. 993 33 Hawkins Inc. 732 29 * Materion Corp. 1,086 27 Eagle Materials Inc. 1,135 26 * LSB Industries Inc. 819 26 Deltic Timber Corp. 381 24 * RTI International Metals Inc. 890 24 Koppers Holdings Inc. 657 22 * Kraton Performance Polymers Inc. 1,021 22 Haynes International Inc. 290 17 * Century Aluminum Co. 1,713 17 Telecommunication Services (0.7%) Atlantic Tele-Network Inc. 758 31 * Neutral Tandem Inc. 2,603 28 * Cbeyond Inc. 2,559 19 * General Communication Inc. Class A 1,709 17 * NTELOS Holdings Corp. 686 15 * Lumos Networks Corp. 890 13 USA Mobility Inc. 707 10 Utilities (1.3%) Piedmont Natural Gas Co. Inc. 2,135 70 South Jersey Industries Inc. 1,062 60 El Paso Electric Co. 1,549 53 Northwest Natural Gas Co. 786 37 American States Water Co. 809 29 Total Common Stocks (Cost $18,237) Market Value Coupon Shares ($000) Temporary Cash Investment (0.0%) Money Market Fund (0.0%) 1 Vanguard Market Liquidity Fund (Cost $4) 0.135% 4,223 4 Total Investments (100.1%) (Cost $18,241) Other Assets and Liabilities-Net (-0.1%) Net Assets (100%) * Non-income-producing security. 1 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At November 30, 2011, 100% of the market value of the fund's investments was based on Level 1 inputs. C. At November 30, 2011, the cost of investment securities for tax purposes was $18,241,000. Net unrealized appreciation of investment securities for tax purposes was $835,000, consisting of unrealized gains of $1,736,000 on securities that had risen in value since their purchase and $901,000 in unrealized losses on securities that had fallen in value since their purchase. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrant’s Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrant’s internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARD ADMIRAL FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: January 20, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD ADMIRAL FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: January 20, 2012 VANGUARD ADMIRAL FUNDS By: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: January 20, 2012 *By: /s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on November 28, 2011, see File Number 33-23444, Incorporated by Reference.
